Exhibit 10.1
EXECUTION VERSION
CONTRIBUTION AGREEMENT
BY AND AMONG
REGENCY HAYNESVILLE INTRASTATE GAS LLC,
AND
THE INVESTORS

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE 1 DEFINITIONS; INTERPRETATION
Section 1.1 Definitions
    2  
Section 1.2 Headings; References; Interpretation
    2  
 
        ARTICLE 2 CONTRIBUTIONS, PAYMENTS AND CLOSING        
Section 2.1 Pre-Closing Matters
    3  
Section 2.2 Contributions and Payments
    4  
Section 2.3 Closing
    5  
Section 2.4 Closing Deliveries
    5  
 
        ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF REGENCY HIG
Section 3.1 Organization; Qualification
    7  
Section 3.2 Authority; Enforceability
    8  
Section 3.3 No Violation; Consents and Approvals
    8  
Section 3.4 Capitalization; Ownership of RIGS Interests
    9  
Section 3.5 Compliance with Law
    10  
Section 3.6 Title to Properties and Assets
    10  
Section 3.7 Financial Statements
    11  
Section 3.8 Environmental Matters
    12  
Section 3.9 Material Contracts
    13  
Section 3.10 Legal Proceedings
    14  
Section 3.11 Permits
    14  
Section 3.12 Taxes
    14  
Section 3.13 Employees
    15  
Section 3.14 Brokers’ Fee
    15  
Section 3.15 Insurance
    15  
Section 3.16 Intellectual Property
    16  
Section 3.17 Regulatory Status
    16  
Section 3.18 Confidentiality
    16  
Section 3.19 Books and Records
    16  
Section 3.20 Solvency
    16  
Section 3.21 Haynesville Expansion
    16  
Section 3.22 HSR
    18  
Section 3.23 Internal Controls
    18  
 
        ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
Section 4.1 Organization; Existence and Good Standing
    19  
Section 4.2 Authority; Enforceability
    19  

 



--------------------------------------------------------------------------------



 



              Page
Section 4.3 No Violation; Consents and Approvals
    19  
Section 4.4 Brokers’ Fee
    20  
Section 4.5 Financial Ability
    20  
Section 4.6 HSR
    20  
 
        ARTICLE 5 INDEMNIFICATION
Section 5.1 Survival
    20  
Section 5.2 Indemnification by Regency HIG
    21  
Section 5.3 Indemnification by the Investors
    21  
Section 5.4 Indemnification by the Company
    22  
Section 5.5 Haynesville Cost Overruns
    22  
Section 5.6 No Effect on Other Agreements
    22  
Section 5.7 Indemnification Procedures
    22  
Section 5.8 Limits on Indemnification
    23  
Section 5.9 Satisfaction of Claims for Indemnification
    24  
Section 5.10 Independent Investigation; Waiver of Other Representations
    25  
 
        ARTICLE 6 COVENANTS
Section 6.1 Formation of the Company; Joinder; Related Matters
    27  
Section 6.2 Tax Effect
    27  
Section 6.3 Tax Matters
    27  
Section 6.4 Further Assurances
    28  
Section 6.5 Expenses
    28  
Section 6.6 Public Statements
    29  
Section 6.7 Operation of the Assets
    29  
Section 6.8 Haynesville Expansion Project
    30  
Section 6.9 Information, Access and Assistance
    31  
Section 6.10 Exclusivity
    31  
Section 6.11 Alinda Capital Call
    32  
Section 6.12 Expenses Paid Post-Closing
    32  
Section 6.13 Historical Financial Statements
    32  
 
        ARTICLE 7 CONDITIONS PRECEDENT
Section 7.1 Conditions to Each Party’s Obligations
    32  
Section 7.2 Conditions to the Investor’s Obligations
    33  
Section 7.3 Conditions to Regency HIG’s Obligations
    34  
 
        ARTICLE 8 TERMINATION
Section 8.1 Termination
    34  
Section 8.2 Effect of Termination
    35  
Section 8.3 Break up Fee
    35  

 



--------------------------------------------------------------------------------



 



              Page           ARTICLE 9 GENERAL PROVISIONS
Section 9.1 Notices
    35  
Section 9.2 Binding Effect
    36  
Section 9.3 No Third Party Rights
    36  
Section 9.4 No Waiver
    36  
Section 9.5 Applicable Law
    37  
Section 9.6 Severability
    37  
Section 9.7 Amendment or Modification
    37  
Section 9.8 Assignment
    37  
Section 9.9 Conspicuousness of Provisions
    37  
Section 9.10 Counterparts
    37  
Section 9.11 No Recourse
    38  
Section 9.12 Entire Agreement; Supersedure
    38  
Section 9.13 Disclosure Schedules
    38  
Section 9.14 Reliance on Counsel
    38  
Section 9.15 Several Obligations
    39  

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Defined Terms
Exhibit B-1
  Alinda I Parent Guarantee
Exhibit B-2
  Alinda II Parent Guarantee
Exhibit B-3
  RGS Guarantee
Exhibit C
  Company Partnership Agreement
Exhibit D
  Services Agreement
Exhibit E
  RIGS Assignment and Assumption Agreement
Exhibit F
  Cash Investment Amount and GP Units
Exhibit G-1
  AMI Agreement
Exhibit G-2
  Management Rights Letter
Exhibit H
  Pipeline Construction Contract
Exhibit I
  Compression Contracts
Exhibit J
  Firm Transportation Contracts
Exhibit K
  Haynesville Shale Expansion Project

SCHEDULES

     
Schedule 1.1
  Knowledge of Individuals
Schedule 2.1(a)
  Working Capital
Schedule 3.3
  Certain Consents or Approvals
Schedule 3.5
  Compliance with Law
Schedule 3.6(a)-1
  Certain Owned Real Property
Schedule 3.6(a)-2
  Certain Leased Real Property
Schedule 3.6(b)-1
  Certain Real Property Matters
Schedule 3.6(b)-2
  Certain Easements
Schedule 3.6(c)
  Certain Personal Property
Schedule 3.6(d)-1
  Existing RIGS Pipeline Map
Schedule 3.6(d)-2
  Certain Other Real Property Matters
Schedule 3.6(e)
  Real Property Consents or Approvals
Schedule 3.6(f)
  Certain Assets
Schedule 3.6(g)
  Owned Real Property
Schedule 3.6(h)
  Leased Real Property
Schedule 3.7
  Pro Forma Balance Sheet and Related Matters
Schedule 3.8(a)
  Environmental Matters
Schedule 3.9(a)
  Material Contracts
Schedule 3.9(b)
  Certain Material Contracts
Schedule 3.10
  Legal Proceedings
Schedule 3.11
  Permits
Schedule 3.12
  Tax Matters
Schedule 3.15
  Insurance
Schedule 3.16
  Intellectual Property
Schedule 3.17
  Certain Regulatory Matters
Schedule 3.18
  Confidentiality
Schedule 3.21
  Haynesville Expansion Project
Schedule 3.21(d)
  Haynesville Expansion Project Map
Schedule 6.7
  Operation of the Assets

 



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT
     THIS CONTRIBUTION AGREEMENT, dated as of February 26, 2009 (the “Execution
Date”), is entered into by and among Regency Haynesville Intrastate Gas LLC, a
Delaware limited liability company (“Regency HIG”), General Electric Capital
Corporation, a Delaware corporation (the “GE Investor”), Alinda Gas Pipeline I,
L.P., a Delaware limited partnership (“Alinda Investor 1”) and Alinda Gas
Pipeline II, L.P., a Delaware limited partnership (“Alinda Investor 2,” and
collectively with Alinda Investor 1, the “Alinda Investors”). The GE Investor
and the Alinda Investors are collectively referred to herein as the “Investors.”
The parties to this Agreement are collectively referred to herein as the
“Parties.”
R E C I T A L S
     WHEREAS, on February 26, 2009, Regency HIG and Regency Gas Services LP
(“RGS”) entered into that certain initial Assignment and Assumption Agreement
pursuant to which RGS contributed to Regency HIG all of the issued and
outstanding equity interests (the “RIGS Interests”) of Regency Intrastate Gas
LLC, a Delaware limited liability company (“RIGS”);
     WHEREAS, prior to the Closing, Regency HIG and an Affiliate of Regency HIG
will form RIGS Haynesville Partnership Co., a Delaware general partnership (the
“Company”), pursuant to the Act, for the purposes described in the Company
Partnership Agreement;
     WHEREAS, concurrent with the execution and delivery of this Agreement
Alinda Infrastructure Fund II, L.P. (the “Alinda Investor I Parent”), the
wholly-owning indirect parent of Alinda Investor 1, shall execute and deliver
that certain Alinda Parent Guarantee in the form attached hereto as Exhibit B-1,
(the “Alinda I Parent Guarantee”), Alinda Infrastructure Parallel Fund II, L.P.
(the “Alinda Investor II Parent”), the wholly-owning indirect parent of Alinda
Investor 2, shall execute and deliver that certain Alinda Parent Guarantee in
the form attached hereto as Exhibit B-2 (the “Alinda II Parent Guarantee” and
collectively with the Alinda I Parent Guarantee, the “Alinda Parent
Guarantees”), and RGS, the sole member of Regency HIG, shall execute and deliver
that certain RGS Guarantee in the form attached hereto as Exhibit B-3 (the “RGS
Guarantee”), each of which shall become effective upon such execution and
delivery;
     WHEREAS, at the Closing Regency HIG and the Investors (collectively, the
“Partners”) shall execute and deliver that certain Amended and Restated General
Partnership Agreement of the Company substantially in the form attached hereto
as Exhibit C (the “Company Partnership Agreement”), which Company Partnership
Agreement shall become effective at the Closing;
     WHEREAS, at the Closing Regency Employees Management LLC and the Company
shall execute and deliver that certain Master Services Agreement substantially
in the form attached hereto as Exhibit D (the “Services Agreement”), which
Services Agreement shall become effective at the Closing;
     WHEREAS, at the Closing Regency HIG and the Company shall execute and
deliver that certain Assignment and Assumption Agreement substantially in the
form attached hereto as Exhibit E (the “RIGS Assignment and Assumption
Agreement”), which RIGS Assignment and Assumption Agreement shall evidence the
transfer of the RIGS Interests from Regency HIG to the Company and which shall
become effective at the Closing;

 



--------------------------------------------------------------------------------



 



     WHEREAS, subject to the terms and conditions of this Agreement, each
Investor desires to contribute to the Company, and the Company desires to accept
from each Investor, certain cash consideration in exchange for the general
partner units in the Company (“GP Units”) to be issued to such Investor as
contemplated herein; and
     WHEREAS, subject to the terms and conditions of this Agreement, Regency HIG
desires to contribute to the Company, and the Company desires to accept from
Regency HIG, the RIGS Interests in exchange for the GP Units to be issued to
Regency HIG and certain cash distributions by the Company to Regency HIG as
contemplated herein.
A G R E E M E N T S
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE 1
DEFINITIONS; INTERPRETATION
     Section 1.1 Definitions. Capitalized terms used in this Agreement but not
defined herein shall have the meanings ascribed to them in Exhibit A.
     Section 1.2 Headings; References; Interpretation. In this Agreement, unless
a clear contrary intention appears (a) the singular includes the plural and vice
versa; (b) reference to a Person includes such Person’s successors and assigns
but, in the case of a Party, only if such successors and assigns are permitted
by this Agreement, and reference to a Person in a particular capacity excludes
such Person in any other capacity; (c) reference to any gender includes each
other gender; (d) reference to any agreement (including this Agreement),
document or instrument means such agreement, document, or instrument as amended
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of this Agreement; (e) reference to any Section or
Article means such Section or Article of this Agreement, and references in any
Section or Article or definition to any clause means such clause of such
Section, Article or definition; (f) “hereunder,” “hereof,” “hereto” and words of
similar import are references to this Agreement as a whole and not to any
particular provision hereof; (g) the word “or” is not exclusive, and the word
“including” (in its various forms) means including without limitation; (h) each
accounting term not otherwise defined in this Agreement has the meaning commonly
applied to it in accordance with GAAP; and (i) all references to money refer to
the lawful currency of the United States. Section titles and headings in this
Agreement are inserted for convenience of reference only and are not intended to
be a part of, or to affect the meaning or interpretation of, this Agreement.

2



--------------------------------------------------------------------------------



 



ARTICLE 2
CONTRIBUTIONS, PAYMENTS AND CLOSING
     Section 2.1 Pre-Closing Matters.
          (a) Pre-Closing Expenditures and Working Capital.
          (i) At least three Business Days before the proposed Closing Date,
Regency HIG shall provide the Investors with its good faith estimate of the
Pre-Closing Expenditures (the “Estimated Pre-Closing Expenditures”) together
with any supporting information reasonably requested by the Investors. At least
three Business Days before the proposed Closing Date, Regency HIG shall provide
the Investors its good faith estimate of Working Capital as of the Closing Date
(the “Estimated Working Capital”), together with any supporting information
reasonably requested by the Investors. Attached as Schedule 2.1(a) is an agreed
upon template that includes the methodology that shall be used by Regency HIG in
preparing Estimated Working Capital and Working Capital.
          (ii) As soon as practicable, but in no event later than 90 days after
the Closing Date, Regency HIG shall update and provide to the Investors its
calculation of (A) the Pre-Closing Expenditures and (B) Working Capital as of
the Closing Date based on the methodologies set forth in Schedule 2.1(a).
          (iii) Regency HIG and the Investors shall have full access to
documents and information to the extent reasonably necessary to prepare and
evaluate the calculation of the Adjustment Items. Any Investor may dispute
Regency HIG’s calculation of the Adjustment Items by delivering to Regency HIG
and the other Investors, within 20 Business Days of its receipt of the
calculation, a written notice (a “Dispute Notice”), which shall specify the
elements of the calculation of the Adjustment Items that such Investor disputes.
Any elements of Regency HIG’s calculations of the Adjustment Items not so
specified as challenged or disputed in the Dispute Notice shall be deemed
accepted by all Parties and shall not be subject to subsequent challenge by any
Party for any purpose.
          (iv) If any Investor timely delivers a Dispute Notice, Regency HIG and
the Investors will seek to resolve the dispute by negotiations among such
Parties. Any such resolution (including any resolution of less than all the
items disputed in the Dispute Notice) shall be binding upon all the Parties. If,
however, within 20 days following the delivery of a Dispute Notice, Regency HIG
and the Investors have not fully resolved the Dispute Notice (each a “Remaining
Dispute”), then either Regency HIG or any Investor may initiate binding
arbitration of the Remaining Disputes by giving written notice of an intent to
arbitrate to the other Parties. The arbitrator for such Remaining Disputes shall
be a partner in a nationally recognized firm of independent public accountants
mutually acceptable to Regency HIG and the Investors; if, however, Regency HIG
and the GE Investor and the Alinda Investors have not agreed on the selection of
the arbitrator within ten days following the delivery of a notice of intent to
arbitrate, then each such Party shall select (and notify in writing the other
Party of such selection) as a “Selector” a

3



--------------------------------------------------------------------------------



 



partner at a nationally recognized firm of independent public accountants, and
these two Selectors shall select, within ten days of delivery of the last such
notice of selection, a partner in a nationally recognized firm of independent
public accountants who shall serve as the arbitrator to resolve the Remaining
Disputes. The Parties will cooperate with this arbitrator and timely provide him
or her with all information as such arbitrator shall request. The arbitrator
shall be directed to resolve the Remaining Disputes as promptly as practicable
and to provide the Parties with a written decision regarding his or her decision
on each Remaining Dispute, but in no case later than 30 days after the
arbitrator has been selected. The decision by the arbitrator selected pursuant
to this Section 2.1(a)(iv) with respect to each Remaining Dispute shall be
binding on all Parties for all purposes.
          (v) Promptly, but in all events within three Business Days following
the agreement or resolution pursuant to this Section 2.1 of all disputes
regarding the calculations of the Adjustment Items, (A) if the Regency Closing
Payment shall be greater than the Total Adjustment Items, Regency HIG shall pay
the Company cash in an amount equal to the positive difference between the
Regency Closing Payment and the Total Adjustment Items; and (B) if the Total
Adjustment Items shall be greater than the Regency Closing Payment, the Company
shall pay Regency HIG cash in an amount equal to the positive difference between
the Total Adjustment Items and the Regency Closing Payment. For avoidance of
doubt, any amounts due from any Party pursuant to this Section 2.1(a)(v) shall
not be subject to the provisions of Article 5.
          (b) Pre-Closing Cash Balances. For the avoidance of doubt, (i) the
Parties acknowledge and agree that all cash balances of RIGS and the Company
immediately prior to the Closing shall be the property of Regency HIG and
(ii) notwithstanding any other provisions of this Agreement to the contrary
(including Section 6.7), Regency HIG shall be entitled to cause RIGS and the
Company to distribute all cash balances of RIGS and the Company to Regency HIG
prior to the Closing.
     Section 2.2 Contributions and Payments. Subject to the terms and conditions
of this Agreement, at the Closing, the following contributions, unit issuances
and payments shall be made:
          (a) Each Investor shall contribute to the Company in immediately
available funds, to an account designated by the Company to the Investors (which
account shall be so designated no later than two Business Days prior to the
Closing), the amount set forth opposite such Investor’s name in the column
entitled “Cash Investment Amount” on Exhibit F in exchange for the number of GP
Units set forth opposite such Investor’s name in the column entitled “GP Units”
on Exhibit F. In its capacity as a holder of such GP Units and as a Partner,
each Investor shall have the obligations set forth in the Company Partnership
Agreement with respect to the contribution of additional capital to the Company,
but shall have no other obligation to contribute any additional capital to the
Company, except as otherwise expressly provided in the Company Partnership
Agreement.
          (b) Regency HIG shall contribute to the Company, pursuant to the RIGS
Assignment and Assumption Agreement, all of the RIGS Interests in exchange for
the GP Units

4



--------------------------------------------------------------------------------



 



set forth opposite Regency HIG’s name in the column entitled “GP Units” on
Exhibit F. In its capacity as a holder of such GP Units and as a Partner,
Regency HIG shall have no obligation to contribute any additional capital to the
Company, except as otherwise expressly provided in the Company Partnership
Agreement.
          (c) The Company shall distribute to Regency HIG in immediately
available funds, to an account designated by Regency HIG to the Company (which
account shall be so designated no later than two Business Days prior to the
Closing), an amount equal to the Regency Closing Payment. To avoid
characterization of such distribution as a sale of a portion of the Assets to
the Company, Regency HIG shall provide the Management Committee with information
reasonably requested by the Management Committee to avoid treating such
distribution as part of a sale under Code Section 707.
     Section 2.3 Closing. Subject to the terms and conditions of this Agreement,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Vinson & Elkins LLP, First City Tower, 1001
Fannin Street, Suite 2500, Houston, Texas 77002 on either (a) the date that all
of the conditions precedent set forth in Article 7 have been satisfied (other
than those conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or due waiver of those conditions), or if
permissible, waived, but no earlier than the first Business Day that is 11
Business Days after the date on which the conditions precedent set forth in
Section 7.1(c), Section 7.2(d) and Section 7.2(e) have been satisfied, or if
permissible, waived, and Regency HIG has notified the Alinda Investors that all
other conditions to Closing set forth in Article 7 that are not within the
control of the Alinda Investors will be satisfied without undue delay, or (b) at
such other place, time and date as is agreed to in writing by the Parties (the
“Closing Date”). The Closing will be deemed effective as of 11:59 p.m., Houston,
Texas time on the Closing Date.
     Section 2.4 Closing Deliveries.
          (a) Investor Deliveries. At the Closing, each Investor will execute
and deliver, or cause to be executed and delivered, to the other Parties, as
applicable, each of the following documents, where the execution or delivery of
documents is contemplated, and will take or cause to be taken the following
actions, where the taking of action is contemplated:
          (i) a certificate of the Secretary of State of the jurisdiction in
which it is organized, dated not more than five days prior to the Closing Date,
as to its existence and good standing;
          (ii) a certificate of an officer of such Investor providing the
following documents and certifying that each is a true and correct copy: (A) the
Organizational Documents of such Investor and (B) resolutions of such Investor’s
governing body authorizing the transactions contemplated hereby (including
designation of the Persons authorized to execute this Agreement on behalf of
such Investor and the Transaction Documents to which it is a party);
          (iii) a duly executed counterpart of the Company Partnership
Agreement;

5



--------------------------------------------------------------------------------



 



          (iv) a certificate of an officer of such Investor, dated as of the
Closing Date, certifying that all of the conditions set forth in Section 7.3(a)
have been satisfied; and
          (v) pay to the Company in immediately available funds the amount
applicable to it as referred to in Section 2.2(a).
          (b) Regency HIG Deliveries. At the Closing, Regency HIG will execute
and deliver, or cause to be executed and delivered, to the other Parties, as
applicable, each of the following documents, where the execution or delivery of
documents is contemplated, and will take or cause to be taken the following
actions, where the taking of action is contemplated:
          (i) certificates of the Secretary of State of the State of Delaware,
dated not more than five days prior to the Closing Date, as to the existence and
good standing of Regency HIG and RIGS;
          (ii) with respect to Regency HIG, a certificate of an officer of
Regency HIG providing the following documents and certifying that each is a true
and correct copy: (A) its Organizational Documents and (B) resolutions of its
governing body authorizing the transactions contemplated hereby (including
designation of the Persons authorized to execute this Agreement on behalf of it
and the Transaction Documents to which it is a party);
          (iii) with respect to RIGS, a certificate of an officer of RIGS
providing its Organizational Documents and certifying that they are a true and
correct copy;
          (iv) a duly executed counterpart of the Company Partnership Agreement;
          (v) a duly executed counterpart for Regency Employees Management LLC
of the Services Agreement;
          (vi) a duly executed counterpart of the RIGS Assignment and Assumption
Agreement;
          (vii) a duly executed counterpart for the MLP of the Area of Mutual
Interest Agreement substantially in the form attached hereto as Exhibit G-1 (the
“AMI Agreement”), which shall become effective at the Closing;
          (viii) a certificate of an officer of Regency HIG, dated as of the
Closing Date, certifying that all of the conditions set forth in Section 7.2(a)
have been satisfied; and
          (ix) a certification of non-foreign status of Regency HIG in the form
described in Treasury Regulation Section 1.1445-2(b).
          (c) Company Deliveries. At the Closing, the Company will execute and
deliver, or cause to be executed and delivered, to the other Parties, as
applicable, each of the

6



--------------------------------------------------------------------------------



 



following documents, where the execution or delivery of documents is
contemplated, and will take or cause to be taken the following actions, where
the taking of action is contemplated:
          (i) a certificate of the Secretary of State of the State of Delaware,
dated not more than five days prior to the Closing Date, as to the existence and
good standing of the Company;
          (ii) a copy of the Certificate of Partnership Existence of the Company
certified by the Secretary of State of the State of Delaware;
          (iii) a duly executed counterpart of the Services Agreement;
          (iv) pay to Regency HIG in immediately available funds the amount
referred to in Section 2.2(c);
          (v) a duly executed counterpart of the RIGS Assignment and Assumption
Agreement;
          (vi) a duly executed counterpart of the AMI Agreement; and
          (vii) a duly executed Management Rights Letter substantially in the
form attached hereto as Exhibit G-2.
     The transactions described in this Article 2 are referred to herein
collectively as the “Transactions.” The “Transaction Documents” shall mean this
Agreement, the Alinda Parent Guarantees, the RGS Guarantee, the Company
Partnership Agreement, the Services Agreement, the RIGS Assignment and
Assumption Agreement and the AMI Agreement.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF REGENCY HIG
     Regency HIG hereby makes the following representations and warranties to
the Investors:
     Section 3.1 Organization; Qualification. Each of the MLP, RGS, Regency HIG
and RIGS is a limited partnership or limited liability company, as the case may
be, duly organized, validly existing and in good standing under the laws of the
State of Delaware. Immediately prior to the Closing, the Company will be a
general partnership duly formed, validly existing and in good standing under the
laws of the State of Delaware. Each of Regency HIG and RIGS has all requisite
power and authority to own, lease and operate the properties and assets it
currently owns, leases and operates and to carry on its business as such
business is currently conducted, and is qualified to do business as a foreign
partnership, limited partnership or limited liability company, as the case may
be, in each jurisdiction in which the property currently owned, leased or
operated by it or the nature of the business currently conducted by it makes
such qualification necessary.

7



--------------------------------------------------------------------------------



 



     Section 3.2 Authority; Enforceability.
          (a) Each Regency Entity has the requisite general partnership, limited
partnership or limited liability company power and authority, as applicable, to
execute and deliver the Transaction Documents to which it is, or will be as of
the Closing, a party, and to consummate the Transactions. The execution and
delivery by each Regency Entity of the Transaction Documents to which it is, or
will be as of the Closing, a party, and the consummation by such Regency Entity
of the Transactions, have been duly and validly authorized by such Regency
Entity and no other general partnership, limited partnership or limited
liability company proceedings, as the case may be, on the part of such Regency
Entity is necessary to authorize the Transaction Documents or to consummate the
Transactions.
          (b) Each of the Transaction Documents to which any Regency Entity is,
or will be as of the Closing, a party has been (or will be, in the case of
Transaction Documents to be delivered at the Closing) duly executed and
delivered by such Regency Entity and, assuming the due authorization, execution
and delivery by the other parties thereto, each Transaction Document constitutes
(or will constitute, in the case of Transaction Documents to be delivered at the
Closing) the valid and binding agreement of such Regency Entity, and is (or will
be, in the case of Transaction Documents to be delivered at the Closing)
enforceable against such Regency Entity in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     Section 3.3 No Violation; Consents and Approvals. Except as set forth on
Schedule 3.3:
          (a) The execution, delivery and performance of the Transaction
Documents by any Regency Entity and the consummation by such Regency Entity of
the Transactions do not and will not as of the Closing after giving effect to
the Closing and the consummation of the Transactions:
          (i) conflict with or violate any of such Regency Entity’s
Organizational Documents;
          (ii) constitute a default (or an event that with notice or lapse of
time or both would give rise to a default) under, give rise to any right of
termination, cancellation, amendment or acceleration (with or without notice,
lapse of time or both) under any of the terms, conditions or provisions of any
contract, note, bond, mortgage, indenture, license, agreement or other
instrument or obligation to which such Regency Entity or RIGS is a party or by
which any of its assets is bound, except to the extent that such default,
termination, amendment, acceleration or cancellation right would not reasonably
be expected to have a material adverse effect on the ability of such Person to
perform its obligations under the Transaction Documents;
          (iii) violate or breach in any material respects any Law applicable to
such Regency Entity or RIGS; or

8



--------------------------------------------------------------------------------



 



          (iv) constitute an event which, after notice or lapse of time or both,
would result in the creation of an Encumbrance on any of the Assets or RIGS
Interests.
          (b) No declaration, filing or registration with, or notice to, or
authorization, consent or approval of, any Governmental Authority is necessary
for the consummation by any Regency Entity of the Transactions contemplated by
the Transaction Documents, other than such declarations, filings, registrations,
notices, authorization, consents or approvals that have been or will be obtained
or made prior to the Closing and other than such declarations, filings,
registrations or notices that are customarily given or obtained post-closing for
transactions of this type.
          (c) No consent or approval of any third party with respect to any
Material Contract or any other Contract that is material to the Business is
necessary for the consummation by any Regency Entity of the Transactions
contemplated by the Transaction Documents, other than such consents or approvals
that have been or will be obtained prior to the Closing and other than, with
respect to such other Contracts (but not the Material Contracts), such consents
or approvals that are customarily given or obtained post-closing for
transactions of this type.
     Section 3.4 Capitalization; Ownership of RIGS Interests.
          (a) The Company does not (i) own, directly or indirectly, any capital
stock, equity interests or other securities of any Person or (ii) have any
Subsidiaries, in each case other than with respect to its ownership in RIGS upon
the Closing.
          (b) The Company will not have conducted any business operations, will
not have any assets or liabilities and will not be a party to any contract or
agreement of any kind or nature prior to the Closing (other than the
Organizational Documents of the Company and this Agreement).
          (c) Upon Closing, the GP Units issued pursuant to this Agreement
(i) will constitute all of the issued and outstanding general partner units of
the Company and (ii) will be duly authorized, validly issued and fully paid (to
the extent required under the Company Partnership Agreement). Upon Closing,
Regency HIG and each Investor will own the number of GP Units set forth opposite
such Party’s name in the column entitled “GP Units” on Exhibit F, free and clear
of all Liens except for (i) Liens arising under the Company Partnership
Agreement and (ii) Liens that encumber the GP Units owned by such Party that
arise by, through or under such Party. The RIGS Interests (i) will constitute
all of the issued and outstanding membership interests of RIGS and (ii) have
been duly authorized, validly issued and fully paid. There are no existing
subscriptions, rights, warrants, calls, options, convertible or exchangeable
securities, “phantom” equity rights, equity appreciation rights, equity-based
performance units, commitments, contracts, agreements or undertakings of any
character to which either of the Company or RIGS is bound that (A) obligate it
to issue, deliver or sell, or cause to be issued, delivered or sold, additional
ownership interests in, or any ownership interest convertible or exercisable
for, or exchangeable into, any of its ownership interests, or (B) obligate it to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, contract, arrangement or undertaking. There are no
outstanding contractual obligations of the Company or RIGS to repurchase, redeem
or otherwise acquire any ownership interests of the Company or

9



--------------------------------------------------------------------------------



 



RIGS, respectively. There are no outstanding ownership interests or other
instruments convertible into or exchangeable for ownership interests of the
Company or RIGS and no commitments to issue such ownership interests or
instruments. There are no voting trusts, proxies or other agreements or
understandings to which the Company or RIGS is bound with respect to the voting
of any ownership interests or other interests of the Company or RIGS,
respectively.
          (d) Regency HIG has good title to, holds of record, and owns
beneficially the RIGS Interests free and clear of any Liens other than transfer
restrictions imposed thereon by applicable securities Laws and Liens referenced
in Section 7.2(c).
     Section 3.5 Compliance with Law. Except as set forth on Schedule 3.5,
(a) each of Regency HIG, RIGS and the Company are in compliance in all material
respects with all Laws of any Governmental Authority; (b) none of Regency HIG,
RIGS or the Company has received written notice of any violation in any material
respect of any such Law; (c) Regency HIG, RIGS and the Company are not in
default or violation in any material respect of any order, writ, judgment,
award, injunction or decree of any Governmental Authority; and (d) to the
Knowledge of Regency HIG, none of Regency HIG, RIGS or the Company is under
investigation by any Governmental Authority for potential non-compliance with
any Law. Notwithstanding the foregoing, this Section 3.5 shall not apply to any
matters relating to Tax matters as it is the Parties’ intent that Section 3.12
shall cover such matters exclusively.
     Section 3.6 Title to Properties and Assets. Except as set forth on
Schedule 3.6(a)-1, RIGS has good, valid and marketable fee simple title to all
Owned Real Property, free and clear of Encumbrances. Except as set forth on
Schedule 3.6(a)-2, with respect to the Leased Real Property, such Leased Real
Property is held under valid and subsisting and enforceable Real Property
Leases, free and clear of Encumbrances. Except as set forth on Schedule 3.6(b)-1
or in the title insurance policies and surveys related to the Real Property that
have been made available to the Investors, there are no agreements granting to
any party or parties other than RIGS the right of use any of the Real Property
other than such rights that do not materially interfere with the ownership or
operation of the Assets. Except as set forth on Schedule 3.6(b)-2, RIGS owns and
has good and valid easement title to the Easements, in each case free and clear
of Encumbrances. Except as set forth on Schedule 3.6(c), RIGS is in possession
of and has good title to, or has a valid leasehold interest under a Personal
Property Lease to use, all Tangible Personal Property subject only to Permitted
Liens. The map attached as Schedule 3.6(d)-1 depicts the entire existing
pipeline system which is currently owned by RIGS (excluding any portion
associated with the Haynesville Expansion Project). Regency HIG has made
available to the Investors, complete and correct copies of (i) the instruments
creating the rights in the Real Property (i.e., deeds, leases, easements) and
(ii) the title insurance policies and surveys related to the Real Property, in
each case to the extent such instruments are within possession and control of
RIGS. Except as set forth on Schedule 3.6(d)-2, with respect to any Real
Property Leases, Easements or other applicable interest in Real Property, there
are no existing material events of default, or events which with notice or lapse
of time or both would constitute material events of default, on the part of the
RIGS that would enable or permit the applicable counterparty to terminate the
applicable interest in Real Property or to accelerate the obligations of RIGS
thereunder; nor, to the Knowledge of Regency HIG, are there any material
defaults on the part of any counterparty of such interest in Real Property
(i.e., lessor, grantor, licensor). Except as set

10



--------------------------------------------------------------------------------



 



forth on Schedule 3.6(e), none of the rights of RIGS under any material Real
Property Leases or Easements will be subject to termination or material
modification, and no consent or approval of any party is required under any such
Real Property Lease or any such Easement that will materially impair the ability
of RIGS to operate the Business, as a result of the consummation of the
transactions contemplated hereby. Except as set forth on Schedule 3.6(f), the
Assets (together with the Services (as defined in the Services Agreement) to be
provided pursuant to the Services Agreement) constitute all rights and
properties (including improvements, fixtures, equipment, utilities and rights of
ingress and egress) necessary in all material respects to own, operate and
maintain the Business (excluding any portion of the Business associated with the
Haynesville Expansion Project) in a manner consistent with the ownership,
operation and maintenance of the Business (excluding any portion of the Business
associated with the Haynesville Expansion Project) by RIGS immediately prior to
the Closing. As of the Execution Date, except for the Owned Real Property,
Leased Real Property or Easements, RIGS does not own or have the right to use
any material real property.
     Section 3.7 Financial Statements. Except as otherwise set forth on
Schedule 3.7:
          (a) Schedule 3.7 contains an accurate copy of the pro forma balance
sheet (the “Pro Forma Balance Sheet”) of RIGS as of December 31, 2008 (the “Pro
Forma Balance Sheet Date”), reflecting adjustments for the material liabilities
of RIGS that were recorded on the trial balance of RGS and certain other
adjustments, and the pro forma income statement for the year ended December 31,
2008, which present fairly in accordance with GAAP the financial position of
RIGS at such date and the results of operations of RIGS for such period, except,
in each case, for (i) the absence of footnotes and (ii) the adjustments set
forth on Schedule 3.7.
          (b) RIGS has no obligations or liabilities that would be required to
be reflected or reserved against in a balance sheet prepared in accordance with
GAAP, except for: (i) liabilities set forth, reflected in, reserved against or
disclosed in the Pro Forma Balance Sheet; (ii) liabilities incurred in the
ordinary course of business or in connection with the Haynesville Expansion
Project since the Pro Forma Balance Sheet Date (none of which results from,
arises out of, relates to, is in the nature of, or was caused by any breach of
Contract, breach of warranty, tort, infringement, or violation of Law or that
would individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect other than liabilities relating to the Haynesville
Expansion Contracts); (iii) liabilities under Contracts (none of which results
from, arises out of, relates to, is in the nature of, or was caused by any
breach of Contract, breach of warranty, tort, infringement, or violation of
Law); and (iv) such other liabilities that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          (c) Except as contemplated by this Agreement or disclosed in this
Agreement or as set forth on Schedule 3.7, and except in connection with the
Haynesville Expansion Project in accordance with the Haynesville Expansion
Budget:
          (i) from the Pro Forma Balance Sheet Date through the Execution Date
RIGS has conducted its business in all material respects in the ordinary course
and consistent with past practice;

11



--------------------------------------------------------------------------------



 



          (ii) from the Pro Forma Balance Sheet Date through the Closing Date
there has not been (A) any change, circumstance or event that, individually or
in the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect; (B) any damage, destruction or loss, whether or not covered by
insurance that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; or (C) any declaration, setting aside or
payment of any dividend or other distribution (whether in cash, stock or
property) with respect to the RIGS Interests; and
          (iii) from the Pro Forma Balance Sheet Date through the Closing Date
RIGS has not (A) sold, transferred, conveyed, assigned or otherwise disposed of
any of its material assets or properties other than in connection with the
Haynesville Expansion Project in accordance with the Haynesville Expansion
Budget; (B) made any material loans, advances or capital contributions to, or
investments in, any other Person; (C) terminated, modified, amended or otherwise
altered or changed any of the terms or provisions of any Material Contract; (D)
merged or consolidated with any other Person or acquired the interests in or
business of any other Person or entered into any agreement with respect thereto;
(E) made any change in its accounting methods, principles or practices, except
as required by GAAP; or (F) made any capital expenditure other than under a
Material Contract or a Haynesville Expansion Contract.
     Section 3.8 Environmental Matters.
          (a) Except as set forth on Schedule 3.8(a) or as covered by
Section 3.21:
          (i) RIGS and the Assets are in compliance in all material respects
with Environmental Laws and have been in compliance in all material respects for
the past 5 years;
          (ii) RIGS possesses, and is in compliance in all material respects
with, all Environmental Permits required for the operation of the Assets as
presently conducted and such Environmental Permits are in full force and effect;
          (iii) RIGS and the Assets are not subject to any pending nor, to the
Knowledge of Regency HIG, threatened Environmental Claims, nor has MLP, RIGS or
Regency HIG received any notice of violation, noncompliance, enforcement,
investigation or remediation pertaining to RIGS or the Assets from any
Governmental Authority pursuant to Environmental Laws;
          (iv) There has been no Release of Hazardous Substances by RIGS on or
from the Assets or from or in connection with the operations of RIGS in material
violation of any Environmental Laws or in a manner that could give rise to any
Environmental Response obligations pursuant to Environmental Laws; and
          (v) RIGS has not assumed or retained by written contract, or by
operation of law, any material liabilities of any third party Person to the
extent arising under any Environmental Laws.

12



--------------------------------------------------------------------------------



 



          (b) Regency HIG has provided or made available to the Investors
complete and correct copies of all material environmental, healthy and safety,
assessment and audit reports and studies in its possession addressing
potentially material environmental liabilities or obligations relating to RIGS
or the operation of the Assets.
     Section 3.9 Material Contracts.
          (a) Schedule 3.9(a) sets forth a complete and correct list as of the
Execution Date of the Contracts (other than the Transaction Documents) described
below to which RIGS is a party (collectively, the “Material Contracts”):
          (i) each Contract for Borrowed Money Debt;
          (ii) each swap, exchange, commodity option or hedging agreement,
including all master agreements and any confirmations issued pursuant thereto;
          (iii) each Contract involving a remaining commitment by RIGS to pay
capital expenditures in excess of $1,000,000;
          (iv) each Contract for the lease or sublease of real property
involving aggregate payments in excess of $250,000 in any calendar year;
          (v) each Contract for lease of personal property involving aggregate
payments in excess of $250,000 in any calendar year;
          (vi) each natural gas transportation Contract that individually
contains a minimum fixed daily quantity of gas that exceeds 30,000 MMBtu, all of
which listed natural gas transportation Contracts represent in the aggregate in
excess of 75% of the total revenue of RIGS for the year ending December 31,
2008;
          (vii) each Contract providing for any compensation payable to
employees or consultants as a result of the consummation of the transaction
contemplated by this Agreement;
          (viii) except for Contracts of the nature described in clauses
(i) through (vii) above (without regard to any dollar threshold described in
such clauses), each Contract involving aggregate payments by or to RIGS in
excess of $250,000 in any future calendar year that cannot be terminated by RIGS
on 60 days or less notice without premium or penalty;
          (ix) each Contract under which RIGS has (A) created, incurred, assumed
or guaranteed (or may create, incur, assume or guarantee) any indebtedness or
obligations of any other Person, (B) granted a Lien on any of the Assets to
secure any indebtedness or obligations of any other Person or (C) extended
credit to any Person other than as accounts payable arising in the ordinary
course of business;

13



--------------------------------------------------------------------------------



 



          (x) consulting Contracts providing annual compensation in excess of
$100,000 that cannot be terminated by RIGS on 60 days or less notice without
premium or penalty;
          (xi) Contracts that purport to limit the freedom of RIGS to compete in
any line of business or in any geographic area;
          (xii) partnership, joint venture or other similar Contracts providing
for the sharing of profits of RIGS with any third party; and
          (xiii) all Contracts between RIGS or the Company, on the one hand, and
the MLP, any Affiliate of the MLP or of their respective officers, managers,
directors, employees, or any of their respective Affiliates, on the other hand.
          (b) Regency HIG has provided or made available to the Investors
complete and correct copies of all the Material Contracts. Except as set forth
on Schedule 3.9(b), each Material Contract is a legal, valid and binding
obligation of RIGS and, to the Knowledge of Regency HIG, of each other party
thereto in accordance with its respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws
relating to or affecting creditors’ rights generally or by principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). Except as set forth on Schedule 3.9(b), neither RIGS nor, to
the Knowledge of Regency HIG, any other party to any Material Contract, is (with
or without the lapse of time or the giving of notice, or both) in material
breach or default thereunder, nor has any Regency Entity or RIGS received
written notice that it is in material breach or default thereunder. Except as
set forth on Schedule 3.9(b), no Regency Entity or RIGS has received a notice
exercising a right to terminate a Material Contract.
     Section 3.10 Legal Proceedings. Except as set forth on Schedule 3.10, there
are no Proceedings pending or, to the Knowledge of Regency HIG, threatened,
against RIGS, the Company or the Assets, and there are no orders or unsatisfied
judgments from any Governmental Authority binding on RIGS or the Company. There
are no Proceedings pending or, to the Knowledge of Regency HIG, threatened
against Regency HIG, RIGS or the Company that would reasonably be expected to
have a Material Adverse Effect.
     Section 3.11 Permits. Except as set forth on Schedule 3.11, RIGS has all
material permits, approvals, consents, licenses, franchises, exemptions and
other governmental authorizations, consents and approvals (collectively,
“Permits”) necessary to use, own and operate the Assets as presently used, owned
and operated, except for any such Permits that are or will be required for the
Haynesville Expansion Project. Except as set forth on Schedule 3.11, RIGS is and
has been in compliance in all material respects with all such Permits.
     Section 3.12 Taxes. All Tax Returns required to be filed with respect to
RIGS and the ownership or operation of the Assets have been properly and timely
filed and all such Tax Returns are complete and correct in all material
respects; all Taxes due relating to RIGS and the ownership or operation of the
Assets have been properly and timely paid in full (whether or not shown to be
due on such Tax Returns). No Tax audits, inquiries or other investigations or

14



--------------------------------------------------------------------------------



 



proceedings are being conducted with respect to RIGS or its Assets, and no
notice of any such event has been received. There are no Liens with respect to
Taxes on the RIGS Interests or Assets. RIGS has not received any written notice
of deficiency or assessment from any Governmental Authority with respect to
liabilities for Taxes of RIGS or arising with respect to the ownership or
operation of the Assets, which have not been paid in full. All Taxes required to
be withheld, collected or deposited by or with respect to RIGS or in connection
with the ownership or operation of the Assets have been timely withheld,
collected or deposited, as the case may be, and, to the extent required, have
been timely paid or remitted to the relevant Governmental Authority. There are
no outstanding agreements or waivers extending the applicable statutory periods
of limitation for Taxes of RIGS or arising with respect to the ownership or
operation of the Assets for any period. Since the date of its formation, RIGS
has been treated as a partnership or disregarded entity for U.S. federal tax
purposes and no election has been made to treat RIGS as a corporation for any
federal, state or local income tax purposes. There are no Tax indemnity
agreements, Tax sharing agreements, or other similar arrangements with respect
to or involving RIGS or any of the Assets. RIGS has not participated in any
transaction that is or is substantially similar to a “listed transaction” under
Section 6011 of the Code and the Treasury regulations thereunder, or any other
transaction requiring disclosure under Treasury Regulation Section 1.6011-4.
Notwithstanding any other provisions of this Agreement to the contrary, this
Section 3.12 contains the sole and exclusive representations and warranties of
Regency HIG with respect to Tax matters and such representations and warranties
shall be qualified by all statements set forth on Schedule 3.12.
     Section 3.13 Employees.
          (a) Neither RIGS nor the Company has, or, to the Knowledge of Regency
HIG, previously had any employees and no Affiliate of RIGS or the Company is a
party to a collective bargaining agreement with employees of RIGS or the
Company.
          (b) Neither RIGS nor the Company sponsors, maintains, has liability
under or has an obligation to contribute to any “employee benefit plans” (within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), including, without limitation, multiemployer plans
within the meaning of Section 3(37) of ERISA), or any stock purchase, stock
option, severance, employment, change-in-control, fringe benefit, collective
bargaining, bonus, incentive, deferred compensation, employee loan or any other
employee benefit plans, agreements, programs, policies or other arrangements,
whether or not subject to ERISA (all such plans, agreements, programs, policies
and arrangements, collectively, the “Benefit Plans”). None of RIGS, the Company
or any of their ERISA Affiliates, has any liability under Section 412 of the
Code or Title IV of ERISA.
     Section 3.14 Brokers’ Fee. No broker, finder, investment banker or other
Person or similar intermediary has acted for or on behalf of, or is entitled to
any brokerage fee, finders’ fee or similar fee or other commission from RIGS or
the Company, in connection with this Agreement or the Transactions for which
either RIGS or the Company is liable.
     Section 3.15 Insurance. Schedule 3.15 contains a complete and correct list
of all liability, property, fire, casualty, product liability, workers’
compensation and other insurance policies, if any, that are in full force and
effect as of the Execution Date that insure or relate to

15



--------------------------------------------------------------------------------



 



the Assets or RIGS (the “Policies”). Except as set forth on Schedule 3.15, no
Regency Entity or RIGS, with respect to the Assets or RIGS, has received any
notice from the insurer under any Policies disclaiming coverage, reserving
rights with respect to a particular claim or such Policy in general or canceling
or materially amending any such Policy. Except as set forth on Schedule 3.15,
there is no claim, suit or other matter currently pending in respect of which
any Regency Entity or RIGS has received such a notice. All premiums due and
payable for such Policies have been duly paid, and such Policies or extensions
or renewals thereof in the amounts described will be outstanding and duly in
full force without interruption until the Closing Date.
     Section 3.16 Intellectual Property. Schedule 3.16 sets forth a complete and
correct list of all material registered Intellectual Property owned by RIGS that
is used by RIGS in connection with the Business. Except as set forth on
Schedule 3.16, (a) upon Closing RIGS or the Company will own or have the right
to use pursuant to license, sublicense, agreement (including the Services
Agreement) or otherwise all material items of Intellectual Property required in
the operation of the Business as presently conducted or as contemplated to be
conducted in connection with the Haynesville Expansion Project; (b) no third
party has asserted in writing delivered to RIGS or the Company an unresolved
claim that RIGS is infringing on the Intellectual Property of such third party;
and (c) to the Knowledge of Regency HIG, no third party is infringing on the
Intellectual Property owned by RIGS.
     Section 3.17 Regulatory Status. Except as set forth on Schedule 3.17, RIGS
(i) has all necessary approvals from FERC to provide service to customers
pursuant to Section 311 of the Natural Gas Policy Act of 1978, as amended,
(ii) has made all required FERC filings necessary to offer such service and
(iii) is not and Regency HIG has not been in violation in any material respect
of any of FERC’s rules, regulations or orders.
     Section 3.18 Confidentiality. Schedule 3.18 sets forth a complete and
correct list of all Material Contracts, the disclosure of which or the material
terms of which cannot be disclosed to any Investor as a result of
confidentiality or other obligations that have not been waived.
     Section 3.19 Books and Records. The books and records, accounts and ledgers
of each member of RIGS are complete and correct in all material respects and
have been maintained in accordance with good business and bookkeeping practices
in all material respects. The minute books and other similar records of RIGS are
complete and correct in all material respects and accurately and adequately
reflect in all material respects all resolutions duly adopted at any meeting (or
pursuant to any action by written consent) of the stockholders, members,
partners, managers, board of directors and committees of the board of directors,
of RIGS.
     Section 3.20 Solvency. There are no bankruptcy, insolvency, reorganization,
receivership or arrangement proceedings pending with respect to, being
contemplated by or, to the Knowledge of Regency HIG, threatened against any
Regency Entity or RIGS.
     Section 3.21 Haynesville Expansion. Except as otherwise set forth on
Schedule 3.21:
          (a) Part A of Schedule 3.21 sets forth a complete and correct list of
all Environmental Permits held by RIGS in connection with the construction,
ownership and operation of the Haynesville Expansion Project as contemplated on
the Execution Date. Part B

16



--------------------------------------------------------------------------------



 



of Schedule 3.21 sets forth the Environmental Permits not yet held by RIGS, but
that are required to be obtained in connection with the construction, ownership
and operation of the Haynesville Expansion Project as contemplated on the
Execution Date. Any such Environmental Permits that are required to enable RIGS
to construct, own and operate the Haynesville Expansion Project that are not
obtained by the Closing Date can be obtained in the ordinary course without
material delay, condition or expense, other than as set forth in the Haynesville
Expansion Budget or the Initial Operating Budget.
          (b) RIGS and the Assets comprising the Haynesville Expansion Project
are in compliance in all material respects with Environmental Laws.
          (c) Part C of Schedule 3.21 sets forth a complete and correct list of
all material Permits (other than Environmental Permits) held by RIGS in
connection with the construction, ownership and operation of the Haynesville
Expansion Project as contemplated on the Execution Date. Part D of Schedule 3.21
sets forth the material Permits (other than Environmental Permits) not yet held
by RIGS, but that are required to be obtained in connection with the
construction, ownership and operation of the Haynesville Expansion Project as
contemplated on the Execution Date. Any such material Permits that are required
to enable RIGS to construct, own and operate the Haynesville Expansion Project
that have not been obtained by the Execution Date, can be obtained in the
ordinary course without material delay, condition or expense, other than as set
forth in the Haynesville Expansion Budget or the Initial Operating Budget.
          (d) RIGS has obtained Contracts to acquire substantially all of the
pipe necessary to complete the Haynesville Expansion Project in accordance with
the Haynesville Expansion Budget. Except as set forth on Schedule 3.6(b)-2, RIGS
owns and has good and valid easement title to the easements and/or
rights-of-way, in each case free and clear of Encumbrances, that comprise not
less than approximately 35% of the total length of the pipeline contemplated by
the Haynesville Expansion Project in the locations shown on the map attached as
Schedule 3.21(d). Such real property interests grant to RIGS the right to
construct, operate and maintain the pipeline contemplated on the Execution Date
by the Haynesville Expansion Project in, over, under and across the property
covered by such real property interests, except as would not (i) materially
impair or delay the development and construction of the pipeline as contemplated
on the Execution Date as a whole or any individual material segment thereof or
(ii) materially increase the cost to develop, construct, operate or maintain the
pipeline as contemplated on the Execution Date in excess of the costs thereof
set forth in the Haynesville Expansion Budget or the Initial Operating Budget.
To the Knowledge of Regency HIG, there are no impediments to obtaining the real
property interests not currently held by RIGS that are necessary to complete the
Haynesville Expansion Project in the ordinary course without material delay,
condition or expense, other than as set forth in the Haynesville Expansion
Budget or the Initial Operating Budget.
          (e) RIGS has Expropriation Rights.
          (f) Part E of Schedule 3.21 sets forth a complete and correct list of
(i) all material Contracts required to construct and complete the Haynesville
Expansion Project that are in existence on the Execution Date (collectively, the
“Existing Haynesville Expansion

17



--------------------------------------------------------------------------------



 



Contracts”) and (ii) all material Contracts that, to the Knowledge of Regency
HIG, are required to construct and complete the Haynesville Expansion Project
that are not in existence on the Execution Date, including the Firm
Transportation Contracts, (all of which, together with the Existing Haynesville
Expansion Contracts, are collectively referred to as the “Haynesville Expansion
Contracts”). Except as set forth on Part F of Schedule 3.21, any Haynesville
Expansion Contract that is required to enable RIGS to construct and complete the
Haynesville Expansion Project that is not obtained by the Execution Date can be
obtained in the ordinary course without material delay, condition or expense,
other than as set forth in the Haynesville Expansion Budget. Regency HIG has
provided or made available to the Investors complete and correct copies of all
Existing Haynesville Expansion Contracts. Except as set forth on Part G of
Schedule 3.21, each Existing Haynesville Expansion Contract is a legal, valid
and binding obligation of RIGS, and, to the Knowledge of Regency HIG, of each
other party thereto in accordance with its respective terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws relating to or affecting creditors’ rights generally or by
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). Except as set forth on Part G of
Schedule 3.21, neither RIGS nor, to the Knowledge of Regency HIG, any other
party to any Existing Haynesville Expansion Contract, is (with or without the
lapse of time or the giving of notice, or both) in breach or default thereunder,
nor has any Regency Entity received written notice that Regency HIG is in breach
or default thereunder. Except as set forth on Part G of Schedule 3.21, no
Regency Entity has received a notice exercising a right to terminate an Existing
Haynesville Expansion Contract.
          (g) To the Knowledge of Regency HIG, there is no public or political
opposition to the Haynesville Expansion Project that would reasonably be
expected to result in a material delay, condition or expense not otherwise
contemplated in the Haynesville Expansion Budget or the Initial Operating Budget
in the completion of the Haynesville Expansion Project.
          (h) The construction, commissioning and tie-in of the Haynesville
Expansion Project shall not cause RIGS to curtail firm service to those shippers
that (i) are served pursuant to Section 311 of the Natural Gas Policy Act of
1978, as amended, and (ii) receive services from RIGS prior to completion of the
Haynesville Expansion Project.
     Section 3.22 HSR. Neither Regency HIG nor any of its Affiliates is required
to make any filing under the HSR Act in connection with the Transactions.
     Section 3.23 Internal Controls. RIGS, or Affiliates of RIGS acting on its
behalf, maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the accounting records for assets are compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

18



--------------------------------------------------------------------------------



 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
     Each Investor hereby severally represents and warrants to Regency HIG and
the other Investor as follows:
     Section 4.1 Organization; Existence and Good Standing. The Investor is a
corporation, limited liability company or limited partnership duly incorporated
or organized, as the case may be, validly existing and in good standing under
the laws of the jurisdiction in which it is incorporated or organized and has
all requisite power and authority to own, lease and operate the properties and
assets it currently owns, leases and operates and to carry on its business as
such business is currently conducted. The Investor has delivered or made
available complete and correct copies of its Organizational Documents to Regency
HIG.
     Section 4.2 Authority; Enforceability.
          (a) The Investor has the full corporate, limited liability company or
partnership power and authority to execute and deliver the Transaction Documents
to which it is, or will be as of the Closing, a party, and to consummate the
Transactions. The execution and delivery by the Investor of the Transaction
Documents to which it is, or will be as of the Closing, a party, and the
consummation by such Investor of the Transactions, have been duly and validly
authorized by such Investor and no other corporate, limited liability company or
partnership proceedings on the part of such Investor is necessary to authorize
the Transaction Documents or to consummate the Transactions.
          (b) Each of the Transaction Documents to which the Investor is, or
will be as of the Closing, a party has been (or will be, in the case of
Transaction Documents to be delivered at the Closing) duly executed and
delivered by such Investor and, assuming the due authorization, execution and
delivery by the other parties thereto, each Transaction Document to which such
Investor is, or will be as of the Closing, a party constitutes (or will
constitute, in the case of Transaction Documents to be delivered at Closing) the
valid and binding agreement of such Investor, and is (or will be, in the case of
Transaction Documents to be delivered at the Closing) enforceable against such
Investor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
     Section 4.3 No Violation; Consents and Approvals.
          (a) The execution, delivery and performance of the Transaction
Documents by the Investor and the consummation by such Investor of the
Transactions do not and will not as of the Closing after giving effect to the
Closing and the consummation of the Transactions (i) conflict with or violate
any Organizational Document of such Investor; (ii) constitute a default (or an
event that with notice or lapse of time or both would give rise to a default)
under, or give rise to any right of termination, cancellation, amendment or
acceleration (with or without notice, lapse of time or both) under any of the
terms, conditions or provisions of any contract, note, bond, mortgage,
indenture, license, agreement or other instrument or obligation to which such

19



--------------------------------------------------------------------------------



 



Investor is a party or by which any of its assets is bound, except to the extent
that such default, termination, amendment, acceleration or cancellation right
would not reasonably be expected to have a material adverse effect on the
ability of such Investor to perform its obligations under the Transaction
Documents; or (iii) violate or breach any Law applicable to such Investor.
          (b) No declaration, filing or registration with, or notice to, or
authorization, consent or approval of, any Governmental Authority is necessary
for the consummation by such Investor of the Transactions contemplated by the
Transaction Documents, other than such declarations, filings, registrations,
notices, authorization, consents or approvals that will have been obtained or
made prior to the Closing.
     Section 4.4 Brokers’ Fee. No broker, finder or similar intermediary has
acted for or on behalf of, or is entitled to any broker, finder or similar fee
or other commission from the Investor or any of its Affiliates, in connection
with this Agreement or the Transactions for which RIGS or any Regency Entity is
liable.
     Section 4.5 Financial Ability. With respect to each Alinda Investor, such
Investor or the Alinda Investor I Parent or Alinda Investor II Parent, as
applicable, have, and shall have at all times prior to the Closing, access to
funds sufficient to fund the consummation of the Transactions (including such
Investor’s obligations pursuant to Section 2.2(a)) and satisfy all other costs
and expenses arising in connection with this Agreement. With respect to the GE
Investor, such Investor has, and shall have at all times prior to the Closing,
access to funds sufficient to fund the consummation of the Transactions
(including such Investor’s obligations pursuant to Section 2.2(a)) and satisfy
all other costs and expenses arising in connection with this Agreement.
     Section 4.6 HSR. No Investor is required to make any filing under the HSR
Act in connection with the Transactions.
ARTICLE 5
INDEMNIFICATION
     Section 5.1 Survival.
          (a) The liability of Regency HIG for the representations and
warranties of Regency HIG contained in Article 3 and the certification of any
officer of Regency HIG delivered in connection with the Closing pursuant to
Section 2.4(b)(viii) (the “Regency HIG Closing Certificate”) shall survive the
Closing until the date that is 18 months after the Closing Date, with the
exception that the representations and warranties in:
          (i) Section 3.12 and the certification in the Regency HIG Closing
Certificate with respect thereto shall survive the Closing until 60 days after
the expiration of the applicable statute of limitations; and
          (ii) Section 3.1, Section 3.2, Section 3.3(a)(i), Section 3.4,
Section 3.14, Section 3.22 and the Third Party Obligation Representations
(collectively, the “Regency Fundamental Representations”) shall survive the
Closing indefinitely. The representations and warranties of the Investors
contained in Article 4 and the certification

20



--------------------------------------------------------------------------------



 



of any officer of an Investor delivered in connection with the Closing pursuant
to Section 2.4(a)(iv) (the “Investor Closing Certificate”) shall survive the
Closing indefinitely.
          (b) All covenants and agreements contained in this Agreement that are
to be performed at or prior to the Closing shall survive the Closing until the
date that is 18 months after the Closing Date. All covenants and agreements
contained in this Agreement that are to be performed after the Closing shall
survive in accordance with their terms.
          (c) The period of time a representation, warranty, covenant, agreement
or certification survives the Closing pursuant to this Section 5.1 shall be the
“Survival Period” with respect to such representation, warranty, covenant,
agreement or certification. NO PARTY SHALL BE ENTITLED TO ANY RECOVERY FOR
INDEMNIFICATION CLAIMS MADE UNDER THIS ARTICLE 5 WITH RESPECT TO ANY SUCH
REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR CERTIFICATION UNLESS A NOTICE
OF SUCH CLAIM IS PROVIDED BY THE CLAIMING PARTY TO SUCH OTHER PARTY PRIOR TO THE
EXPIRATION OF THE APPLICABLE SURVIVAL PERIOD FOR SUCH REPRESENTATION, WARRANTY,
COVENANT, AGREEMENT OR CERTIFICATION.
     Section 5.2 Indemnification by Regency HIG. Notwithstanding any
investigation by or on behalf of any Investor, subject to the terms of
Section 5.9 and all other provisions of this Article 5, from and after the
Closing, Regency HIG shall indemnify, defend and hold harmless the GE Investor,
its officers, directors, successors and permitted assigns and its and their
respective Affiliates (collectively, the “GE Covered Persons”), Alinda Investor
1, its officers, directors, successors and permitted assigns and its and their
respective Affiliates (collectively, the “Alinda 1 Covered Persons”) and Alinda
Investor 2, its officers, directors, successors and permitted assigns and its
and their respective Affiliates (collectively, the “Alinda 2 Covered Persons”
and together with the Alinda 1 Covered Persons, the “Alinda Covered Persons”;
and the Alinda Covered Persons together with the GE Covered Persons, the
“Investor Covered Persons”), to the fullest extent permitted by Law, from and
against any Losses incurred by such Investor Covered Person, arising out of or
relating to (a) any breach of any of the representations or warranties (in each
case, when made) of Regency HIG contained in Article 3 or the certifications in
the Regency HIG Closing Certificate with respect thereto; (b) any breach of any
of the covenants or agreements of Regency HIG contained in this Agreement; or
(c) the Indemnified Subject Litigation.
     Section 5.3 Indemnification by the Investors. Notwithstanding any
investigation by or on behalf of Regency HIG, subject to the terms of this
Article 5, from and after the Closing, each Investor shall severally indemnify
and hold harmless Regency HIG, its officers, directors, successors and permitted
assigns and its and their respective Affiliates (collectively, the “Regency HIG
Covered Persons”) and the other Investor Covered Persons, to the fullest extent
permitted by Law, from and against any Losses incurred by such Regency HIG
Covered Person or other Investor Covered Person, as applicable, arising out of
or relating to (a) any breach of any of the representations or warranties (in
each case, when made) of such Investor contained in Article 4 or the
certifications in the Investor Closing Certificate and (b) any breach of any of
the covenants of such Investor contained in this Agreement.

21



--------------------------------------------------------------------------------



 



     Section 5.4 Indemnification by the Company. Subject to the terms of this
Article 5, from and after the Closing, the Company shall indemnify and hold
harmless the Regency HIG Covered Persons and the Investor Covered Persons
(collectively, the “Covered Persons”), to the fullest extent permitted by Law,
from and against any Losses incurred by such Covered Person, arising out of or
relating to any breach of any of the covenants of the Company contained in this
Agreement.
     Section 5.5 Haynesville Cost Overruns. Regency HIG shall contribute to the
Company an amount equal to the Cost Overruns. Regency HIG shall not be issued
any GP Units in respect of contributions under this Section 5.5. All
contributions required to be made by Regency HIG under this Section 5.5 shall be
made promptly so as to permit the Company to pay such Cost Overruns as they come
due and shall be treated as capital contributions under the Company Partnership
Agreement.
     Section 5.6 No Effect on Other Agreements. Notwithstanding anything to the
contrary contained in this Agreement, no provision of this Agreement shall be
construed to have any effect upon, or to otherwise limit, any indemnification
obligation or other provision contained in the Services Agreement and the
Company Partnership Agreement.
     Section 5.7 Indemnification Procedures.
          (a) Subject to the other provisions of this Article 5, in the event
that any action, suit, claim or proceeding is commenced by a third party
involving a claim (a “Third Party Claim”) in respect of any matter that, if true
(without any responsibility for independent investigation of the facts or law
contained in such notice from the third party), would be subject to
indemnification by a Party under Section 5.2, Section 5.3 or Section 5.4 (an
“Indemnifying Party”) to a Party entitled to such indemnification (an
“Indemnified Party”), the Indemnified Party shall promptly deliver written
notice to the Indemnifying Party of such Third Party Claim describing in
reasonable detail (i) the nature of the Third Party Claim, (ii) if practicable,
the Indemnified Party’s best estimate of the amount of Losses attributable to
the Third Party Claim, (iii) the basis of the Indemnified Party’s request for
indemnification under this Agreement and (iv) a copy of all papers served with
respect to such claim (if any) (the “Claim Notice”). Failure to timely provide
such Claim Notice shall not affect the right of the Indemnified Party’s
indemnification hereunder, except to the extent the Indemnifying Party is
prejudiced by such delay or omission.
          (b) If the Indemnifying Party notifies the Indemnified Party that the
Indemnifying Party elects to assume the defense of the Third Party Claim within
30 days of such Indemnifying Party’s receipt of the Claim Notice (such election
to be without prejudice to the right of the Indemnifying Party to dispute
whether such claim is an indemnifiable Loss under this Article 5), then the
Indemnifying Party shall have the right to defend such Third Party Claim with
counsel selected by the Indemnifying Party (who shall be reasonably satisfactory
to the Indemnified Party), by all appropriate proceedings, to a final conclusion
or settlement at the discretion of the Indemnifying Party in accordance with
this Section 5.7(b). The Indemnifying Party shall have full control of such
defense and proceedings, including any compromise or settlement thereof;
provided, that the Indemnifying Party shall not enter into any settlement
agreement without the written consent of the Indemnified Party (which consent
shall not be

22



--------------------------------------------------------------------------------



 



unreasonably withheld, conditioned or delayed); provided further, that such
consent shall not be required if (i) the settlement agreement contains a
complete and unconditional general release by the third party asserting the
claim of all Indemnified Parties affected by the claim and (ii) the settlement
agreement does not contain any sanction or restriction upon the conduct of any
business by any Indemnified Party or its Affiliates. If requested by the
Indemnifying Party, the Indemnified Party agrees to cooperate reasonably with
the Indemnifying Party, at the Indemnifying Party’s cost and expense, and its
counsel in contesting any Third Party Claim which the Indemnifying Party elects
to contest, including the making of any related counterclaim against the Person
asserting the Third Party Claim or any cross complaint against any Person. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
Section 5.7(b), and the Indemnified Party shall bear its own costs and expenses
with respect to such participation.
          (c) If the Indemnifying Party does not notify the Indemnified Party
within 30 days of such Indemnifying Party’s receipt of the Claim Notice that the
Indemnifying Party elects to defend the Indemnified Party pursuant to
Section 5.7(b), then the Indemnified Party shall have the right to defend, and
be reimbursed for its reasonable cost and expense (but only if the Indemnified
Party is actually entitled to indemnification hereunder) in regard to the Third
Party Claim with counsel selected by the Indemnified Party, by all appropriate
proceedings, which proceedings shall be prosecuted diligently by the Indemnified
Party. In such circumstances, the Indemnified Party shall defend any such Third
Party Claim in good faith and have full control of such defense and proceedings;
provided, however, that the Indemnified Party may not enter into any compromise
or settlement of such Third Party Claim if indemnification is to be sought
hereunder, without first obtaining the written consent of the Indemnifying Party
for such proposed settlement (which consent shall not be unreasonably withheld,
conditioned or delayed); provided further, that such consent shall not be
required if (i) the settlement agreement contains a complete and unconditional
general release by the third party asserting the claim of all Indemnifying
Parties affected by the claim and (ii) the settlement agreement does not contain
any sanction or restriction upon the conduct of any business by any Indemnifying
Party or its Affiliates. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this Section 5.7(c), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.
          (d) Subject to the other provisions of this Article 5, a claim for
indemnification by any Indemnified Party for any matter not involving a Third
Party Claim shall be asserted by delivery of a Claim Notice to the Indemnifying
Party from whom indemnification is sought promptly after such Indemnified Party
becomes aware of the facts or circumstances giving rise to such claim.
          (e) If Closing occurs, the Parties acknowledge that the Indemnified
Subject Litigation is comprised of Third Party Claims to which this Section 5.7
shall apply.
     Section 5.8 Limits on Indemnification.
          (a) Calculation of Losses. In calculating amounts payable to an
Indemnified Party, including for purposes of Section 5.8(d), the amount of any
Losses for which an Indemnified Party may receive any payment hereunder shall be
determined without duplication

23



--------------------------------------------------------------------------------



 



of any other Loss for which an Indemnified Party has received any payment
hereunder and shall be computed net of (i) payments actually recovered by the
Indemnified Party under any insurance policy with respect to such Losses,
(ii) any indemnification or reimbursement payments actually recovered by the
Indemnified Party from any Person with respect to such Losses, (iii) any Tax
Benefit actually realized by any Indemnified Party on account of such Losses and
(iv) any payment made by Regency HIG under Section 5.9.
          (b) Limitation on Damages. Notwithstanding any other provision of this
Agreement, in no event shall any Party be liable for punitive, special,
incidental, indirect, consequential or lost profits damages of any kind or
nature, regardless of the form of action through which such damages are sought,
except for any such damages recovered by any third party against any Party in
respect of which such Party would otherwise be entitled to indemnification
pursuant to the terms hereof.
          (c) Deductible. If the Closing occurs, none of the GE Covered Persons,
the Alinda 1 Covered Persons or the Alinda 2 Covered Persons will be entitled to
indemnity under Section 5.2 of this Agreement for Losses with respect to any
claim under Section 5.2 until the aggregate amount of all such claims by such GE
Covered Persons, such Alinda 1 Covered Persons or such Alinda 2 Covered Persons,
as applicable, exceeds the applicable Regency HIG Basket Amount, and thereafter,
the Investor Covered Persons shall only be entitled to recover Losses in excess
of the applicable Regency HIG Basket Amount; provided that the foregoing
limitation shall not apply with respect to Losses arising out of or relating to
(i) any breach of a Regency Fundamental Representation, (ii) any breach of any
of the covenants or agreements of Regency HIG contained in this Agreement that
are to be performed after the Closing other than the covenants in Section 6.3,
(iii) any breach by Regency HIG of the representations and warranties in Section
3.12 or the covenants in Section 6.3 and (iv) the Indemnified Subject
Litigation.
          (d) Cap. Notwithstanding anything to the contrary in this Agreement,
if the Closing occurs, in no event will the aggregate payments required to be
made by Regency HIG in respect of its aggregate liability to an Investor Covered
Person arising under this Agreement exceed the applicable Regency HIG Cap;
provided that the foregoing limitation shall not apply with respect to Losses
arising out of or relating to (i) any breach of a Regency Fundamental
Representation, (ii) any breach by Regency HIG of any of the covenants or
agreements in this Agreement that are to be performed after the Closing other
than the covenants in Section 6.3, (iii) any breach by Regency HIG of the
representations and warranties in Section 3.12 or the covenants in Section 6.3
and (iv) the Indemnified Subject Litigation.
          (e) Exclusive Remedy. The remedies provided in this Article 5 shall be
the sole and exclusive legal remedies of the Investor Covered Persons, the
Regency HIG Covered Persons and the Covered Persons, from and after the Closing,
with respect to this Agreement; provided that nothing in this Section 5.8(e)
shall prevent either Party from seeking specific performance, injunctive and/or
equitable relief for claims of breach or failure to perform covenants
performable under this Agreement at any time after the Closing.
     Section 5.9 Satisfaction of Claims for Indemnification. In lieu of making a
direct payment to an Investor Covered Person for any Losses suffered by an
Investor Covered Person,

24



--------------------------------------------------------------------------------



 



the Parties agree that in the event (i) any such Losses are determined to be
subject to an indemnification obligation pursuant to Section 5.2, (ii) such
Losses are Losses both of the Company and the Investors as a result of their
ownership interests in the Company and (iii) neither the Company nor RIGS is
insolvent or will become insolvent after giving effect to all of such Losses,
Regency HIG shall satisfy any such Losses by contributing cash to the Company
equal to 100% of the Losses suffered by the Company, and each dollar paid by
Regency HIG shall for all purposes of this Agreement reduce the Regency HIG Cap
by an aggregate amount of $1 (with each dollar of reduction allocated among each
Investor’s applicable portion of the Regency HIG Cap pro rata based on such
Investor’s applicable Sharing Ratio). For the avoidance of doubt, contributions
made pursuant to this Section 5.9 shall be treated as capital contributions
under the Company Partnership Agreement. Regency HIG shall not be issued any GP
Units in respect of such contribution to the Company.
     Section 5.10 Independent Investigation; Waiver of Other Representations.
          (a) EACH OF THE INVESTORS HEREBY ACKNOWLEDGES THAT (i) IT HAS MADE ITS
OWN INDEPENDENT EXAMINATION, INVESTIGATION, ANALYSIS AND EVALUATION OF THE
BUSINESS, OPERATIONS, ASSETS, LIABILITIES, RESULTS OF OPERATIONS, FINANCIAL
CONDITION, TECHNOLOGY AND PROSPECTS OF RIGS AND THE COMPANY, (ii) IT HAS BEEN
PROVIDED ACCESS TO PERSONNEL, PROPERTIES, PREMISES AND RECORDS OF RIGS AND THE
COMPANY FOR SUCH PURPOSE AND HAS RECEIVED AND REVIEWED SUCH INFORMATION AND HAS
HAD A REASONABLE OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS RELATING TO
SUCH MATTERS AS IT DEEMED NECESSARY OR APPROPRIATE TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREIN, (iii) IT HAS SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS THAT IT IS CAPABLE OF EVALUATING THE MERITS AND
RISKS OF RIGS AND AN INVESTMENT IN THE COMPANY AND (iv) REGENCY HIG, RIGS AND
THE COMPANY HAVE DELIVERED OR MADE AVAILABLE TO THE INVESTORS OR THEIR ADVISORS
ALL INFORMATION WHICH THE INVESTORS OR SUCH ADVISORS HAVE REQUESTED FOR THE
PURPOSE OF DECIDING WHETHER OR NOT TO ENTER INTO THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS.
          (b) IN ENTERING INTO THIS AGREEMENT, EACH OF THE INVESTORS HAS RELIED
UPON, AMONG OTHER THINGS, ITS DUE DILIGENCE INVESTIGATION AND ANALYSIS OF RIGS
AND THE COMPANY, AND EACH OF THE INVESTORS:
          (i) ACKNOWLEDGES AND AGREES THAT IT HAS NOT BEEN INDUCED BY AND HAS
NOT RELIED UPON ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS OR IMPLIED,
MADE BY REGENCY HIG OR THE COMPANY OR ANY OF THEIR RESPECTIVE DIRECTORS,
MANAGERS, OFFICERS, EQUITY HOLDERS, EMPLOYEES, AFFILIATES, CONTROLLING PERSONS,
AGENTS, ADVISORS OR REPRESENTATIVES THAT ARE NOT EXPRESSLY SET FORTH IN ARTICLE
3 OF THIS AGREEMENT, WHETHER OR NOT SUCH REPRESENTATIONS, WARRANTIES OR
STATEMENTS WERE MADE IN WRITING OR ORALLY;

25



--------------------------------------------------------------------------------



 



          (ii) ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, (A) THE INVESTORS ARE ACQUIRING THE GP UNITS “AS IS, WHERE IS,
WITH ALL FAULTS” AND (B) REGENCY HIG EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE
OR QUALITY OF THE GP UNITS AND THE ASSETS OR THE PROSPECTS (FINANCIAL OR
OTHERWISE), RISKS AND OTHER INCIDENTS OF RIGS, THE COMPANY AND THEIR RESPECTIVE
ASSETS;
          (iii) ACKNOWLEDGES AND AGREES THAT NONE OF REGENCY HIG, THE COMPANY OR
ANY OF THEIR RESPECTIVE DIRECTORS, MANAGERS, OFFICERS, EQUITY HOLDERS,
EMPLOYEES, AFFILIATES, CONTROLLING PERSONS, AGENTS, ADVISORS OR REPRESENTATIVES
MAKES OR HAS MADE ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS
TO THE ACCURACY OR COMPLETENESS OF ANY OF THE INFORMATION PROVIDED OR MADE
AVAILABLE TO THE INVESTORS OR THEIR RESPECTIVE DIRECTORS, MANAGERS, OFFICERS,
EQUITY HOLDERS, EMPLOYEES, AFFILIATES, CONTROLLING PERSONS, AGENTS, ADVISORS OR
REPRESENTATIVES, INCLUDING ANY INFORMATION, DOCUMENT, OR MATERIAL PROVIDED OR
MADE AVAILABLE, OR STATEMENTS MADE, TO THE INVESTORS OR THEIR RESPECTIVE
DIRECTORS, MANAGERS, OFFICERS, EQUITY HOLDERS, EMPLOYEES, AFFILIATES,
CONTROLLING PERSONS, AGENTS, ADVISORS OR REPRESENTATIVES DURING SITE OR OFFICE
VISITS, IN ANY “DATA ROOMS” (INCLUDING INTERNET-BASED DATA ROOMS), MANAGEMENT
PRESENTATIONS OR SUPPLEMENTAL DUE DILIGENCE INFORMATION PROVIDED TO THE
INVESTORS OR THEIR RESPECTIVE DIRECTORS, MANAGERS, OFFICERS, EQUITY HOLDERS,
EMPLOYEES, AFFILIATES, CONTROLLING PERSONS, AGENTS, ADVISORS OR REPRESENTATIVES
IN CONNECTION WITH DISCUSSIONS OR ACCESS TO MANAGEMENT OF RIGS AND THE COMPANY
OR IN ANY OTHER FORM IN EXPECTATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, IN EACH CASE EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 3 (COLLECTIVELY, THE “DUE
DILIGENCE INFORMATION”);
          (iv) ACKNOWLEDGES AND AGREES THAT (A) THE DUE DILIGENCE INFORMATION
INCLUDES CERTAIN PROJECTIONS, ESTIMATES AND OTHER FORECASTS, AND CERTAIN
BUSINESS PLAN INFORMATION, (B) THERE ARE UNCERTAINTIES INHERENT IN ATTEMPTING TO
MAKE SUCH PROJECTIONS, ESTIMATES AND OTHER FORECASTS AND PLANS AND IT IS
FAMILIAR WITH SUCH UNCERTAINTIES, AND (C) IT IS TAKING FULL RESPONSIBILITY FOR
MAKING ITS OWN EVALUATIONS OF THE ADEQUACY AND ACCURACY OF ALL PROJECTIONS,
ESTIMATES AND OTHER

26



--------------------------------------------------------------------------------



 



FORECASTS AND PLANS SO FURNISHED TO IT AND ANY USE OF OR RELIANCE BY IT ON SUCH
PROJECTIONS, ESTIMATES AND OTHER FORECASTS AND PLANS SHALL BE AT ITS SOLE RISK;
AND
          (v) AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, THAT NONE OF
REGENCY HIG, THE COMPANY OR ANY OF THEIR RESPECTIVE DIRECTORS, MANAGERS,
OFFICERS, EQUITY HOLDERS, EMPLOYEES, AFFILIATES, CONTROLLING PERSONS, AGENTS,
ADVISORS OR REPRESENTATIVES SHALL HAVE ANY LIABILITY OR RESPONSIBILITY
WHATSOEVER TO THE INVESTORS OR THEIR DIRECTORS, MANAGERS, OFFICERS, EQUITY
HOLDERS, EMPLOYEES, AFFILIATES, CONTROLLING PERSONS, AGENTS, ADVISORS OR
REPRESENTATIVES ON ANY BASIS (INCLUDING IN CONTRACT OR TORT, UNDER FEDERAL OR
STATE SECURITIES LAWS OR OTHERWISE) RESULTING FROM THE FURNISHING TO THE
INVESTOR, OR ANY INVESTOR’S USE OF, ANY DUE DILIGENCE INFORMATION.
ARTICLE 6
COVENANTS
     Section 6.1 Formation of the Company; Joinder; Related Matters.
          (a) Formation of the Company. Regency HIG agrees to cause the Company
to be formed as a Delaware general partnership prior to the Closing. The Parties
agree that simultaneous with the Closing, any Affiliate of Regency HIG that is a
general partner in the Company will withdraw from the Company.
          (b) Joinder of the Company. Prior to the Closing, Regency HIG shall
cause the Company to execute the joinder set forth on the signature pages of
this Agreement.
          (c) Company Matters. The Parties agree that all representations and
warranties that relate to the Company and covenants and agreements of the
Company set forth in this Agreement shall not be given any effect for any time
period beginning before the date the Company executes and delivers the joinder
referred to in Section 6.1(b).
     Section 6.2 Tax Effect. None of the Parties (nor such Parties’ counsel or
accountants) has made or is making any representations to any other Party (nor
such Party’s counsel or accountant) concerning any of the Tax effects of the
transactions provided for in this Agreement. Each Party hereto represents that
it has obtained, or may obtain, independent Tax advice with respect thereto and
upon which it, if so obtained, has solely relied.
     Section 6.3 Tax Matters.
          (a) Each of the Parties agrees to cooperate fully with each other
Party to enable each Party to determine its own Tax liability with respect to
the Company accurately. Each Party shall provide and make available to each
other Party such records as a Party may reasonably request for the defense of
any audit, examination, administrative appeal or litigation of any Tax Return or
other similar governmental report or form.

27



--------------------------------------------------------------------------------



 



          (b) Regency HIG shall be liable for, and shall indemnify, defend and
hold harmless the Company for, any and all liability for Taxes with respect to
RIGS and the ownership or operation of the Assets or the RIGS Interests for any
taxable period ending on or before the Closing Date (“Pre-Closing Tax Period”)
and with respect to any taxable period that begins on or before and ends after
the Closing Date (“Straddle Period”), for the portion thereof ending at the
close of business on the Closing Date. In the case of any Straddle Period,
liability for Income Taxes relating to RIGS or the ownership or operation of the
Assets or the RIGS Interests shall be allocated between Regency HIG and the
Company as if all of the books and records relating to RIGS and the ownership
and operation of the Assets were closed as of the close of business on the
Closing Date. In the case of any Straddle Period, the amount of any Non-Income
Taxes with respect to RIGS or the Assets allocable to the portion of the
Straddle Period ending on the Closing Date shall be deemed to be the amount of
such Taxes for the entire period (or, in the case of such Taxes determined on an
arrears basis, the amount of such Taxes for the immediately preceding period)
multiplied by a fraction, the numerator of which is the number of calendar days
in the applicable period ending on and including the Closing Date and the
denominator of which is the number of calendar days in the entire relevant
period. In the case of ad valorem property Taxes, “taxable period” means the
period beginning on the assessment date for ad valorem property Taxes through
the day before the next assessment date for such Taxes. Upon receipt of the ad
valorem property Tax bills for the taxable period that contains the Closing
Date, Regency HIG shall calculate the prorated ad valorem property Taxes and
shall bill the Company for the amount allocated to the post-Closing period, with
the Company making such payment within 20 days of receipt of such bill. The
Company shall promptly forward to Regency HIG any ad valorem property Tax bills
for the taxable period that contains the Closing Date that are received by the
Company. Regency HIG shall be responsible, as between Regency HIG and the
Company, for the payment of the total amount of ad valorem property Taxes
imposed on or with respect to the Assets for the taxable period that contains
the Closing Date. Notwithstanding any provision of this Agreement to the
contrary, any Tax receivables included within Current Assets shall be for the
benefit of the Company and shall not reduce or offset any obligation of Regency
HIG for Taxes regardless of the period to which such receivable relates. The
Company shall prepare and file all Tax Returns with respect to RIGS and the
ownership or operation of the Assets due after the Closing Date and Regency HIG
shall fully cooperate with the Company, at its own cost, in the preparation of
such Tax Returns relating to any Straddle Period.
     Section 6.4 Further Assurances. From time to time after the Closing Date,
and without any further consideration, the Parties agree to execute and deliver
all such additional instruments and documents, and will do all such other acts
and things, all in accordance with applicable Laws, as may be reasonably
necessary to give effect to the transactions consummated by this Agreement.
     Section 6.5 Expenses. Except as otherwise provided in this Section 6.5,
each Party shall bear its own expenses incurred in connection with the
Transaction Documents and the Transactions whether or not the Transactions are
consummated, including all fees of its legal counsel, financial and business
advisers and accountants; provided that Regency HIG shall reimburse the Alinda
Investors for reasonable and documented third party expenses paid in connection
with the Transaction Documents and the Transactions if this Agreement is
terminated by any Alinda Investor pursuant to Section 8.1(b). Regency HIG shall
bear all transfer, recording, sales and similar Taxes resulting from the
conveyance of the RIGS Interests to the Company.

28



--------------------------------------------------------------------------------



 



     Section 6.6 Public Statements. The Parties shall consult with each other
prior to issuing any public announcement, statement or other disclosure with
respect to this Agreement, the other Transaction Documents or the transactions
contemplated hereby or thereby and neither Regency HIG on one hand nor any
Investor on the other shall issue any such public announcement, statement or
other disclosure without having first received the written consent of the other
Party, except as may be required by Law or any listing agreement with a national
securities exchange; provided that the Alinda Investors are given the prior
opportunity to review and comment on any such public announcement, statement or
other disclosure required to be issued to the extent related to the Alinda
Investors or their Affiliates.
     Section 6.7 Operation of the Assets. From the Execution Date through the
Closing, Regency HIG shall use reasonable efforts to cause the Business to be
operated in the ordinary course (other than in connection with the Haynesville
Expansion Project, which shall be operated as provided for in Section 6.8) and,
without limiting the generality or effect of the foregoing, Regency HIG shall
use reasonable efforts to cause RIGS to maintain the Assets, comply with all
applicable Laws, and preserve intact the Business and its relationships with
customers, suppliers and others having business relationships with RIGS, in each
case in all material respects and as consistent with past practices employed
with respect to the Assets. Without limiting the generality or effect of the
foregoing, except as set forth on Schedule 6.7, prior to the Closing, without
the prior written consent of the Investors, which consent shall not be
unreasonably withheld, conditioned or delayed, neither Regency HIG nor the
Company shall cause or allow the Company or RIGS to, except as otherwise
permitted or required by the other terms of this Agreement or by the terms of
any other Transaction Document:
          (a) amend its Organizational Documents;
          (b) liquidate, dissolve, recapitalize or otherwise wind up its
business;
          (c) issue, grant or sell any equity interests, notes, bonds (or
options or warrants) or any other securities or obligations convertible into or
exchangeable for any of its equity interests;
          (d) declare or pay dividends or make any other distributions in
respect of its equity interests, or purchase, redeem or otherwise acquire or
retire for value any of its equity interests;
          (e) incur any Borrowed Money Debt other than Borrowed Money Debt that
will be paid or otherwise discharged in full at or prior to the Closing by
Regency HIG or its Affiliates (other than the Company or RIGS);
          (f) cancel, compromise, waive, release or settle any right, claim or
lawsuit, other than in the ordinary course of business; provided that Regency
HIG and/or the Company will consult with Investors prior to such cancellation,
compromise, waiver, release or settlement if the amount involved or required to
be paid under (i) any such single cancellation, compromise, waiver, release or
settlement exceeds $500,000 or (ii) all such cancellations, compromises,
waivers, releases and settlements exceeds $500,000 in the aggregate;

29



--------------------------------------------------------------------------------



 



          (g) except in the ordinary course of business or as contemplated by
the Haynesville Expansion Project, terminate, amend in any material respect or
grant a waiver of any material term of, or give any material consent with
respect to, any Material Contract after the Execution Date;
          (h) subject to any Encumbrance on any of the Assets or the RIGS
Interests;
          (i) enter into any employment, deferred compensation, severance,
consulting, non-competition or similar agreement involving any executive officer
or other employee of RIGS or employ any Person as an employee of RIGS or the
Company;
          (j) make, change or revoke any election in respect of Taxes, make any
agreement or settlement with any Governmental Authority with respect to Taxes,
file any amended Tax Return or consent to any extension or waiver of the
limitation period applicable to any Tax claim or assessment;
          (k) except as may be required as a result of a change in applicable
Laws or GAAP, change in any material respect any accounting method;
          (l) sell, assign, transfer, lease or otherwise dispose of any assets
or properties, except in the ordinary course of business or obsolete assets or
properties;
          (m) other than (i) to the extent necessary to satisfy the obligations
of the Company or RIGS under applicable Law or (ii) in respect to an emergency
situation as is reasonably necessary to protect human health and safety or the
environment, or to provide for continuation of the operations and business of
the Company or RIGS, in each case as determined by the Company or RIGS in its
reasonable discretion, make or commit to make any capital expenditures not
provided for in the Haynesville Expansion Budget in excess of $125,000 per
month;
          (n) other than compliance filings or other routine tariff, comments,
interventions or response filings made in the ordinary course of business, make
any substantive filings or submit any documents or information to FERC or any
other Governmental Authority;
          (o) merge or consolidate with, or purchase substantially all of the
assets or business of, or equity interests in, or make an investment in any
Person or make any loan to any Person (other than extensions of credit to
customers in the ordinary course of business);
          (p) except as otherwise contemplated by the Transaction Documents,
enter into a transaction with another Regency Entity or any of its Affiliates;
or
          (q) take or agree to take any of the actions described above.
     Section 6.8 Haynesville Expansion Project. From the Execution Date through
the Closing, Regency HIG shall use reasonable efforts to cause the Haynesville
Expansion Project to continue to be developed in all material respects in
accordance with the Haynesville Expansion Budget and Exhibit C to the Company
Partnership Agreement.

30



--------------------------------------------------------------------------------



 



     Section 6.9 Information, Access and Assistance.
          (a) Prior to the Closing, each of Regency HIG and the Investors shall
keep the others apprised of the status of matters relating to completion of the
Transactions, including promptly furnishing the others with copies of notices or
other communications received by such Party from any third party or any
Governmental Authority with respect to the Transactions. Prior to the Closing,
each of Regency HIG and the Investors shall give prompt notice to the others of
any development or combination of developments that, individually or in the
aggregate, is reasonably likely to prevent, materially delay or materially
impair its ability to consummate the Transactions.
          (b) Upon receipt of reasonable advance notice, Regency HIG will afford
the Investors and their respective authorized representatives reasonable access
from the Execution Date through the earlier of the termination of this Agreement
pursuant to Article 8 and the Closing Date, during normal business hours, solely
in furtherance of each Investor’s investigation of the Company and RIGS, to the
offices, properties, books and records of RIGS and to any personnel that provide
services to RIGS, and will furnish each Investor with such additional
information concerning the Company, RIGS, the Business and the Assets as may be
reasonably requested, but only to the extent such information is in the
possession of Regency HIG or any of its Affiliates or is otherwise readily
available. Notwithstanding the foregoing, (i) the Investors shall have no right
of access to, and Regency HIG shall have no obligation to provide to any
Investor, (A) information relating to bids received from others in connection
with any of the transactions contemplated by this Agreement and information and
analysis (including financial analysis) relating to such bids, (B) any
information the disclosure of which would jeopardize any privilege available to
Regency HIG or any of its Affiliates, (C) any information the disclosure of
which would cause Regency HIG or any of its Affiliates to breach a
confidentiality obligation or (D) any information the disclosure of which would
result in a violation of Law; and (ii) without the prior written consent of
Regency HIG (which will not be unreasonably withheld or delayed), the Investors
shall not contact any suppliers to, or customers of, Regency HIG or any of its
Affiliates with respect to the Transactions.
          (c) All information obtained pursuant to this Section 6.9 shall be
“Evaluation Material” as such term is used in the Confidentiality Agreement and
shall be subject to the terms thereof. The Confidentially Agreement shall
terminate as of the Closing.
     Section 6.10 Exclusivity. From the Execution Date through the earlier of
the Closing Date or the date that this Agreement is terminated in accordance
with Article 8, each of Regency HIG and the GE Investor will negotiate and shall
cause their Affiliates to negotiate exclusively with the Alinda Investors in
order to finalize and close the Transactions. Each of Regency HIG and the GE
Investor agrees (i) to discontinue all discussions with any Person other than
the Alinda Investors concerning any transaction or series of transactions that
would impede or preclude the Transactions being consummated with the Alinda
Investors and (ii) none of Regency HIG, the GE Investor or any of their
respective affiliates, officers, employees, directors, stockholders, advisers
and representatives will, directly or indirectly, solicit or otherwise

31



--------------------------------------------------------------------------------



 



encourage the submission of, initiate or participate in any discussions with any
Person other than the Alinda Investors concerning, or enter into any agreement
with respect to the Transactions, directly or indirectly, or any other
transaction that could impede or preclude the Transactions being consummated
with Alinda Investors.
     Section 6.11 Alinda Capital Call. Upon the first Business Day after the
Regency Conditions Notice Date, Alinda Investor I and Alinda Investor II shall
request Alinda GP II, L.P. and Alinda Parallel Fund GP II, L.P., respectively,
to (a) make the requisite capital call pursuant to the Organizational Documents
of Alinda Infrastructure Fund II, L.P. and Alinda Infrastructure Parallel Fund
II, L.P., respectively, necessary to fully satisfy and discharge each of the
Alinda Investor’s payment obligations set forth in Article 2. The Alinda
Investors shall notify Regency HIG when such capital call has been made.
     Section 6.12 Expenses Paid Post-Closing. The Parties agree that all costs
incurred after the Closing in connection with the Haynesville Expansion Project
that are approved pursuant to the Company Partnership Agreement or the Services
Agreement shall be borne exclusively by the Company or RIGS. To the extent any
such costs (a) are paid by the MLP or any of its Affiliates (other than the
Company and RIGS) after the Closing and (b) are not otherwise reimbursed to such
Person pursuant to Section 2.1, the Company agrees to reimburse such Person
promptly after such Person provides the Company with documentation that
reasonably supports the payment of such costs.
     Section 6.13 Historical Financial Statements. In connection with a
financing transaction approved by the Management Committee, Regency HIG agrees
that it will use commercially reasonable efforts to assist a nationally
recognized accounting firm in the preparation of up to three years of audited
historical financial statements of the Company and/or RIGS; provided that the
Company shall reimburse Regency HIG and/or its Affiliates for all costs
associated with the preparation of such historical financial statements,
including all third party costs and any portion of internal costs that are
allocable to the preparation of such financial statements.
ARTICLE 7
CONDITIONS PRECEDENT
     Section 7.1 Conditions to Each Party’s Obligations. The respective
obligation of each Party to effect the transactions contemplated hereby is
subject to the satisfaction at or prior to the Closing Date of the following
conditions:
          (a) No temporary restraining order, preliminary or permanent
injunction or other order (whether temporary, preliminary or permanent) issued
by any court or other Governmental Authority of competent jurisdiction or other
legal restraint or prohibition shall be in effect which prevents the
consummation of the transactions contemplated by this Agreement.
          (b) No legal proceeding shall be pending that involves any challenge
to or seeking damages or other relief in connection with the transactions
contemplated by this Agreement or that may have the effect of preventing,
delaying, making illegal, imposing limitations or conditions on or otherwise
interfering with the transactions contemplated by this Agreement.

32



--------------------------------------------------------------------------------



 



          (c) The amendment to the Credit Agreement that allows for the
consummation of the transactions contemplated by this Agreement without any
obligation of or liability to RIGS or the Company under the Credit Agreement and
without any liens, security interests or other rights to the Assets or the RIGS
Interests arising under the Credit Agreement, shall have been executed and
delivered to the Company by the administrative agent under the Credit Agreement.
          (d) RIGS shall have been converted into a Delaware limited
partnership.
     Section 7.2 Conditions to the Investor’s Obligations. The obligation of the
Investors to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by the Investors in their sole discretion:
          (a) (i) Each of the representations and warranties of Regency HIG made
in this Agreement will be true and correct as of the Execution Date (except to
the extent such representations and warranties speak to an earlier date, in
which case as of such earlier date) and as of the Closing Date (as if made anew
at and as of the Closing Date, except to the extent such representations speak
to an earlier date, in which case as of such earlier date) except to the extent
the failure of such representations and warranties to be so true and correct has
not had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (provided that for purposes of determining
whether the condition set forth in this sentence has been satisfied, all
“Material Adverse Effect” and other materiality qualifiers contained in Regency
HIG’s representations and warranties shall be disregarded), and (ii) Regency HIG
shall have performed or complied in all material respects with all of the
covenants and agreements required by this Agreement to be performed or complied
with by Regency HIG on or before the Closing.
          (b) Regency HIG shall have delivered or caused to be delivered all of
the closing deliveries set forth in Section 2.4(b).
          (c) With respect to Liens on any assets of RIGS (including the Assets)
or the RIGS Interests that secure any Borrowed Money Debt, including any
Borrowed Money Debt under the Credit Agreement, the holders of the Liens shall
have either (i) released the Liens or (ii) furnished to the Company fully
executed releases of such Liens, with the release to the Company of such
releases conditioned only on the Closing.
          (d) The Firm Transportation Contracts and Compression Contracts shall
have been executed and delivered by the parties thereto and any rights
thereunder to terminate any such contracts or any automatic expiration of such
contracts resulting from the failure of any conditions precedent (such as
approval of the board of an entity) shall have been waived in writing by all of
the counterparties thereto.
          (e) The Pipeline Construction Contract to be entered into by and
between RIGS and Price Gregory International, Inc. substantially in the form
attached hereto as Exhibit H shall have been executed and delivered by the
parties thereto.

33



--------------------------------------------------------------------------------



 



     Section 7.3 Conditions to Regency HIG’s Obligations. The obligation of
Regency HIG to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by Regency HIG in its sole discretion:
          (a) (i) Each of the representations and warranties of the Investors
made in this Agreement will be true and correct as of the Execution Date (except
to the extent such representations and warranties speak to an earlier date, in
which case as of such earlier date) and as of the Closing Date (as if made anew
at and as of the Closing, except to the extent such representations and
warranties speak to an earlier date, in which case as of such earlier date)
except to the extent the failure of such representations and warranties to be so
true and correct has not had, and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
any Investor to perform its obligations under this Agreement (provided that for
purposes of determining whether the condition set forth in this sentence has
been satisfied, all “material adverse effect” and other materiality qualifiers
contained in the Investors’ representations and warranties shall be
disregarded), and (ii) the Investors shall have performed or complied in all
material respects with all of the covenants and agreements required by this
Agreement to be performed or complied with by the Investors on or before the
Closing.
          (b) The Investors shall have delivered or caused to be delivered all
of the closing deliveries set forth in Section 2.4(a).
          (c) Regency HIG shall have received the Fairness Opinion.
ARTICLE 8
TERMINATION
     Section 8.1 Termination. At any time prior to the Closing, this Agreement
may be terminated and the transactions contemplated hereby abandoned:
          (a) by mutual consent of the Investors and Regency HIG as evidenced in
writing signed by each of the Investors and Regency HIG;
          (b) by any Investor, if there has been a breach by Regency HIG of any
representation, warranty or covenant contained in this Agreement that has
prevented the satisfaction of any condition to the obligations of such Investor
at the Closing and, if such breach is of a character that it is capable of being
cured, such breach has not been cured by Regency HIG within 30 days after
written notice thereof from any Investor;
          (c) by Regency HIG, if there has been a breach by any Investor of any
representation, warranty or covenant contained in this Agreement that has
prevented the satisfaction of any condition to the obligations of Regency HIG at
the Closing and, if such breach is of a character that it is capable of being
cured, such breach has not been cured by any Investor within 30 days after
written notice thereof from Regency HIG;
          (d) by any Investor or Regency HIG if any Governmental Authority
having competent jurisdiction has issued a final, non-appealable order, decree,
ruling or injunction (other than a temporary restraining order) or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement; or

34



--------------------------------------------------------------------------------



 



          (e) by any Investor or Regency HIG, if the transactions contemplated
hereby have not been consummated by April 30, 2009; provided that neither any
Investor nor Regency HIG will be entitled to terminate this Agreement pursuant
to this Section 8.1(e) if such Person’s breach of this Agreement has prevented
the consummation of the transactions contemplated by this Agreement.
     Section 8.2 Effect of Termination. With the exception the expense
reimbursement provisions of Section 6.5, the provisions of Section 6.6 and
Section 8.3, if this Agreement is terminated under Section 8.1, all further
obligations of the Parties under this Agreement will terminate without further
liability or obligation of any Party to the other Parties hereunder; provided,
however, nothing herein shall prejudice the ability of the non-breaching Party
from seeking damages from any other Party for any actual fraud involving a
knowing and intentional misrepresentation or omission of a material fact or
willful or intentional breach of this Agreement, including attorneys’ fees and
the right to pursue any remedy at law or in equity. The Confidentiality
Agreement shall not be affected by a termination of this Agreement.
     Section 8.3 Break up Fee. Notwithstanding anything to the contrary
contained herein, in addition to the potential expense reimbursement under
Section 6.5, in the event this Agreement is terminated for any reason other than
a termination by Regency HIG under Section 8.1(c) with respect to the
representations, warranties or covenants of either of the Alinda Investors and
an Alternate Transaction is consummated within 365 days after the date of
termination of this Agreement, Regency HIG, contemporaneously with the
consummation of the Alternate Transaction, shall pay to the Alinda Investors
$6 million in immediately available funds.
ARTICLE 9
GENERAL PROVISIONS
     Section 9.1 Notices. Any notice, demand or communication required or
permitted under this Agreement shall be in writing and delivered personally or
by reputable overnight delivery service or other courier, and shall be deemed to
have been duly given as of the date and time reflected on the delivery receipt,
addressed as follows:
If to Regency HIG or the Company:
Regency GP LLC
2001 Bryan Street, Suite 3700
Dallas, Texas 75201
Attention: Chief Financial Officer
and

Regency GP LLC
2001 Bryan Street, Suite 3700
Dallas, Texas 75201
Attention: Chief Legal Officer

35



--------------------------------------------------------------------------------



 



If to the GE Investor:
General Electric Capital Corporation
c/o GE Energy Financial Services
800 Long Ridge Road
Stamford CT 06927
Attention: Legal Counsel
If to either Alinda Investor:
c/o Alinda Capital Partners LLC
150 East 58th Street
39th Floor
New York, NY 10155
Attention: Sanjay Khettry
and
Alinda Capital Partners LLC
150 East 58th Street
39th Floor
New York, NY 10155
Attention: General Counsel
A Party may change its address for the purposes of notices hereunder by giving
notice to the other Parties specifying such changed address in the manner
specified in this Section 9.1.
     Section 9.2 Binding Effect. This Agreement will be binding upon, and will
inure to the benefit of, the Parties and their respective successors, permitted
assigns and legal representatives.
     Section 9.3 No Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other Person or confer upon any other Person any benefits,
rights or remedies and no Person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
     Section 9.4 No Waiver. No waiver or consent by any Party to or of any
breach by any other Party of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach by such other
Party of the same or any other obligations of such other Party hereunder.
Failure on the part of a Party to complain of any breach by any other Party,
irrespective of how long such failure continues, shall not constitute a waiver
by such Party of its rights hereunder until the applicable statute of
limitations period has run. No waiver by any of the Parties of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
executed by the Party sought to be charged with such waiver.

36



--------------------------------------------------------------------------------



 



     Section 9.5 Applicable Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. A PARTY MAY
BRING AN ACTION ARISING UNDER OR RELATING TO THIS AGREEMENT, IF AT ALL, ONLY IN
A FEDERAL OR STATE COURT OF COMPETENT JURISDICTION IN WILMINGTON, DELAWARE. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON-CONVENIENCE, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF SUCH
ACTION OR PROCEEDING IN ANY SUCH RESPECTIVE JURISDICTION.
     Section 9.6 Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be
declared by any court of competent jurisdiction to be invalid, illegal, void or
unenforceable in any respect, all other provisions of this Agreement, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid, illegal, void or unenforceable, shall
nevertheless remain in full force and effect and will in no way be affected,
impaired or invalidated thereby. Upon such determination that any provision, or
the application of any such provision, is invalid, illegal, void or
unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible to the fullest extent permitted by applicable Law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
greatest extent possible.
     Section 9.7 Amendment or Modification. This Agreement may be amended,
modified or supplemented from time to time only by a written agreement executed
by all the Parties.
     Section 9.8 Assignment. No Party shall have the right to assign its rights
or obligations under this Agreement without the prior written consent of the
other Parties; provided that each Investor may assign its rights or obligations
under this Agreement to a direct or indirect wholly-owned subsidiary of such
Investor, but no such assignment shall relieve such Investor of its obligations
under this Agreement prior to the Closing, including the obligations of such
Investor under Article 2.
     Section 9.9 Conspicuousness of Provisions. THE PARTIES ACKNOWLEDGE AND
AGREE THAT THE PROVISIONS CONTAINED IN THIS AGREEMENT THAT ARE IN CAPITALIZED
LETTERS SATISFY THE REQUIREMENT OF THE “EXPRESS NEGLIGENCE RULE” AND ANY OTHER
REQUIREMENT AT LAW OR IN EQUITY THAT PROVISIONS CONTAINED IN A CONTRACT BE
CONSPICUOUSLY MARKED OR HIGHLIGHTED.
     Section 9.10 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument. Execution and delivery of this Agreement by exchange of
facsimile or other electronically transmitted counterparts bearing the signature
of a Party shall be equally as effective as delivery of a manually executed
counterpart by such Party.

37



--------------------------------------------------------------------------------



 



     Section 9.11 No Recourse. For the avoidance of doubt, the provisions of
this Agreement shall not give rise to any right of recourse against any
directors, members, managers, stockholders, owners, officers, partners,
employees, agents, consultants, attorneys or representatives of any Party, but
nothing herein shall limit any obligation of the Alinda Investor I Parent as set
forth in the Alinda I Parent Guarantee or of the Alinda Investor II Parent as
set forth in the Alinda II Parent Guarantee.
     Section 9.12 Entire Agreement; Supersedure. This Agreement and the
instruments referenced herein supersede all previous understandings or
agreements among the Parties, whether oral or written, with respect to their
subject matter, including the Letter of Intent; provided that the
Confidentiality Agreement shall remain in full force and effect until the
Closing. This Agreement and such instruments contain the entire understanding of
the Parties with respect to the subject matter hereof and thereof. No
understanding, representation, promise or agreement, whether oral or written, is
intended to be or shall be included in or form part of this Agreement unless it
is contained in a written amendment hereto executed by the Parties after the
Execution Date.
     Section 9.13 Disclosure Schedules. The inclusion of any information
(including dollar amounts) in any of the disclosure schedules attached hereto
(collectively, the “Disclosure Schedules”) shall not be deemed to be an
admission or acknowledgment by any Party that such information is required to be
listed on such section of the relevant Disclosure Schedules or is material to or
outside the ordinary course of business of such Party. The information contained
in this Agreement, the Exhibits hereto and the Disclosure Schedules are
disclosed solely for purposes of this Agreement, and no information contained
herein or therein shall be deemed to be an admission by any Party to any third
party of any matter whatsoever (including any violation of any Law or breach of
contract). Unless the context otherwise requires, all capitalized terms used in
the Disclosure Schedules shall have the respective meanings assigned in this
Agreement. Prior to the Closing, Regency HIG shall notify Investors of any
changes, additions, or events which cause any material change in or addition to
the Disclosure Schedules promptly in the event Regency HIG becomes aware of the
same by delivery of appropriate updates to the Disclosure Schedules to the
Investors. Such supplemental disclosures shall amend and supplement the
Disclosure Schedules delivered on the Execution Date for all purposes only if
Closing occurs.
     Section 9.14 Reliance on Counsel.
          (a) Each of the Parties agrees that it has been represented by
independent counsel of its choice during the negotiation and execution of this
Agreement and the documents referred to herein, and that it has executed the
same upon the advice of such independent counsel. Each Party and its counsel
cooperated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto shall be deemed the
work product of the Parties and may not be construed against any Party by reason
of its preparation. Therefore, the Parties hereto waive the application of any
law, regulation, holding or rule of construction providing that ambiguities in
an agreement or other document will be construed against the Party drafting such
agreement or document.

38



--------------------------------------------------------------------------------



 



          (b) Each of the Investors and the Company acknowledge that Vinson &
Elkins L.L.P. has been and is solely representing the MLP, Regency HIG and
Regency Employees Management LLC and not any Investor or the Company in
connection with the Transaction Documents or the Transactions.
     Section 9.15 Several Obligations. Parties agree that the obligations and
liabilities of each Investor hereunder are several and not joint obligations and
liabilities.
[Signature Pages Follow]

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Execution Date.

                  REGENCY HAYNESVILLE INTRASTATE GAS LLC    
 
           
 
  By:   Regency Gas Services LP, its sole member    
 
           
 
  By:   Regency OLP GP LLC, its general partner    
 
           
 
  By:
Name:   /s/ Byron R. Kelley
 
Byron R. Kelley    
 
  Title:   Chairman and President    
 
                GENERAL ELECTRIC CAPITAL CORPORATION    
 
           
 
  By:   /s/ Mark Mellana    
 
           
 
  Name:   Mark Mellana    
 
  Title:   Authorized Signator    
 
                ALINDA GAS PIPELINE I, L.P.    
 
           
 
  By:   Alinda Gas Pipeline I GP LLC, its general partner    
 
           
 
  By:   /s/ Christopher W. Beale    
 
           
 
  Name:   Christopher W. Beale    
 
  Title:   President    
 
                ALINDA GAS PIPELINE II, L.P.    
 
           
 
  By:   Alinda Gas Pipeline II GP LLC, its general partner    
 
           
 
  By:   /s/ Christopher W. Beale    
 
           
 
  Name:   Christopher W. Beale    
 
  Title:   President    

Signature Page to Contribution Agreement



 



--------------------------------------------------------------------------------



 



JOINDER:
     IN WITNESS WHEREOF, by executing this Joinder, the Company agrees to be
bound by all of the terms and conditions of this Agreement that are applicable
to the Company.

             
 
  RIGS HAYNESVILLE PARTNERSHIP CO.


 
  By:   /s/ Dan A. Fleckman    
 
  Name:   Dan A. Fleckman    
 
  Title:   Authorized Person    
 
  Date:   March 16, 2009    

Signature Page to Joinder of Company to Contribution Agreement



 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINED TERMS
“Act” means the Delaware Revised Uniform Partnership Act, 6 Del.C. §§ 15-101 et
seq., as it may be amended from time to time, and any successor thereto.
“Actual Haynesville Capex” means the amount by which (a) the actual capital
expenditures paid by the Company or RIGS with respect to the Haynesville
Expansion Project exceed (b) the sum of (i) the amount of contributions made to
the Company by Regency HIG pursuant to Section 5.9 in respect of HEP Losses and
(ii) the Basket Credit Amount, if any.
“Adjustment Items” means the Pre-Closing Expenditures and Working Capital,
collectively.
“Affiliate” means with respect to a Person, any other Person that, directly or
indirectly, Controls, is Controlled by, or is under Common Control with, the
specified Person.
“Agreement” means this Contribution Agreement, as it may be amended,
supplemented or modified from time to time in accordance with its terms.
“Alinda 1 Covered Persons” shall have the meaning set forth in Section 5.2.
“Alinda 2 Covered Persons” shall have the meaning set forth in Section 5.2.
“Alinda Covered Persons” shall have the meaning set forth in Section 5.2.
“Alinda Investor 1” shall have the meaning set forth in the preamble.
“Alinda Investor 2” shall have the meaning set forth in the preamble.
“Alinda Investors” shall have the meaning set forth in the preamble.
“Alinda Investor I Parent” shall have the meaning set forth in the recitals.
“Alinda Investor II Parent” shall have the meaning set forth in the recitals.
“Alinda I Parent Guarantee” shall have the meaning set forth in the recitals.
“Alinda II Parent Guarantee” shall have the meaning set forth in the recitals.
“Alternate Transaction” shall mean any financing or similar transaction or
transactions similar to the Transaction that are undertaken by the MLP or any of
its Affiliates that results in funds being directly provided to RIGS or any
other Affiliate of the MLP for the funding in whole or in part of the
Haynesville Expansion Project or any material segment thereof.
“AMI Agreement” shall have the meaning set forth in Section 2.4(b)(vii).

A-1



--------------------------------------------------------------------------------



 



“Assets” means (a) all of the assets owned by RIGS as of the Execution Date that
are used in connection with the Business that are not referred to specifically
in (b) through (g) below, (b) all real property owned in fee (or equivalent
interest) on which the Business or its assets are located which specifically
include, without limitation, the fee interests identified on Schedule 3.6(g),
together with all buildings, structures, facilities, fixtures and other
improvements thereon (“Owned Real Property”); (c) the easements, servitudes,
surface use rights and rights-of-way used in connection with the Business or
which are necessary in all material respects, to operate the Business in a
manner consistent with the operation of the Business by RIGS immediately prior
to the Closing (“Easements”), together with all pipelines, storage tanks,
utility assets and other facilities situated thereon; (d) all leasehold and
subleasehold estates and other rights to use or occupy any land, buildings,
structures, fixtures, improvements or other interests in real property on which
the Business or its assets are located which specifically include, without
limitation, the leasehold and subleasehold estates identified on Schedule 3.6(h)
(“Leased Real Property,” and, together with the Owned Real Property and the
Easements, “Real Property”), together with all leases, subleases, licenses,
concessions and other agreements (written or oral), and any ancillary documents
pertaining thereto, including, for example, amendments, modifications,
supplements, exhibits, schedules, addenda and restatements thereto and thereof
(“Real Property Leases”); (e) the furniture, fixtures, equipment, machinery,
computers and other tangible personal property used or held for use in the
conduct of the Business at the locations at which the Business is currently
conducted or at customers’ premises (the “Tangible Personal Property”); (f) the
leases or subleases of Tangible Personal Property that are used in connection
with the Business (“Personal Property Leases”); and (g) all right, title and
interest in and under all Contracts to which RIGS is a party relating to the
Business, other than Real Property Leases, Easements and Personal Property
Leases (“Business Contracts”).
“Basket Credit Amount” means an amount equal to the lesser of (a) Shielded HEP
Losses and (b) Non-HEP Losses.
“Benefit Plans” shall have the meaning set forth in Section 3.13(b).
“Borrowed Money Debt” means all indebtedness for borrowed money and any
guaranties of indebtedness for borrowed money.
“Budgeted Haynesville Capex” means the total amount of capital expenditures
included in the Haynesville Expansion Budget (which shall be adjusted for any
approved increase in scope of the Haynesville Expansion Project).
“Business” means the business of RIGS conducted over the 12 months prior to the
Execution Date and as of the date hereof, including the portion of the
Haynesville Expansion Project covered by such time period.
“Business Contracts” shall have the meaning set forth in “Assets” above.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are required or authorized by law to be closed in the
State of Texas.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., as amended.

A-2



--------------------------------------------------------------------------------



 



“Claim Notice” shall have the meaning set forth in Section 5.7(a).
“Closing” shall have the meaning set forth in Section 2.3.
“Closing Date” shall have the meaning set forth in Section 2.3.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” shall have the meaning set forth in the recitals.
“Company Partnership Agreement” shall have the meaning set forth in the
recitals.
“Compression Contracts” means the contracts, substantially in the form attached
hereto as Exhibit I.
“Confidentiality Agreement” means that certain Non-Disclosure Agreement, dated
December 16, 2008, by and between the MLP and Alinda Capital Partners LLC.
“Contract” means any contract, commitment, lease, license, mortgage, bond, note
or other instrument evidencing indebtedness, or other legally binding agreement,
in each case containing terms that remain executory, and all amendments thereof,
but excluding any permits or employee benefit plans.
“Control,” including the correlative terms “Controlling,” “Controlled by” and
“under Common Control with” means possession, directly or indirectly (through
one or more intermediaries), of the power to direct or cause the direction of
the management or policies (whether through ownership of securities or any
partnership or other ownership interest, by contract or otherwise) of a Person.
For the purposes of this definition, ownership of more than 50% of the voting
interests of any entity shall be conclusive evidence that Control exists.
“Cost Overruns” means the lesser of (a) the amount, if any, by which (i) Actual
Haynesville Capex exceeds (ii) Budgeted Haynesville Capex and (b) $20,000,000.
“Covered Persons” shall have the meaning set forth in Section 5.4.
“Credit Agreement” means that certain Fourth Amended and Restated Credit
Agreement dated as of August 15, 2006, as amended and restated, supplemented or
otherwise modified from time to time, among RGS, the MLP, the subsidiary
guarantors and the lenders and other parties thereto.
“Current Assets” means the current assets reasonably described by the
subheadings under such term in Schedule 2.1(a), which amounts are prepared in
accordance with GAAP, consistently applied, except as otherwise set forth on
Schedule 2.1(a).
“Current Liabilities” means the current liabilities reasonably described by the
subheadings under such term in Schedule 2.1(a), which amounts are prepared in
accordance with GAAP, consistently applied, except as otherwise set forth on
Schedule 2.1(a).

A-3



--------------------------------------------------------------------------------



 



“Disclosure Schedules” shall have the meaning set forth in Section 9.13.
“Dispute Notice” shall have the meaning set forth in Section 2.1(a)(iii).
“Due Diligence Information” shall have the meaning set forth in
Section 5.10(b)(iii).
“Easements” shall have the meaning set forth in “Assets” above.
“Encumbrances” means all liens, encumbrances, security interests, charges or
claims or restrictions on transfer other than Permitted Liens.
“Environmental Claim” means any Proceeding or Loss resulting from or arising out
of (a) violation of or liability (including STRICT LIABILITY) under any
Environmental Law or Environmental Permit; (b) the performance of an
Environmental Response; (c) unlawful exposure to Hazardous Substances; or
(d) the Release of any Hazardous Substances.
“Environmental Laws” means any and all applicable laws (including common law),
rules, ordinances, codes, decrees, judgments, directives, judicial or
administrative orders or regulations of any Governmental Authority having
jurisdiction over RIGS or the Assets pertaining to prevention of pollution,
protection of the environment, generation, transportation, or disposal of
Hazardous Substances, remediation of contamination, development, construction,
ownership and operation of the Haynesville Expansion Project, or workplace
health and safety, including CERCLA; the Resource Conservation and Recovery Act,
42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. § 5101 et seq.; the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. §
2701 et seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C.
§ 11001 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j;
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; each as
amended, and all similar laws, rules and regulations of any Governmental
Authority having jurisdiction over RIGS, the Assets, or the Haynesville
Expansion Project.
“Environmental Permits” means all permits, approvals, consents, licenses,
franchises, exemptions and other governmental authorizations, consents and
approvals required under Environmental Law.
“Environmental Response” means any action required under Environmental Law
(a) to prevent, respond to, remove, remediate, abate, investigate or monitor the
Release or threatened Release of Hazardous Substances at, on, in, about, under,
within or near the air, soil, surface water, groundwater or other environmental
media; or (b) to correct a violation under Environmental Law.
“ERISA” shall have the meaning set forth in Section 3.13(b).
“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group including RIGS or the Company or which
is under common control with RIGS or the Company within the meaning of
Sections 414(b), (c), (m) or (o) of the Code or Section 4001(b)(i) of ERISA.

A-4



--------------------------------------------------------------------------------



 



“Estimated Pre-Closing Expenditures” shall have the meaning set forth in
Section 2.1(a)(i).
“Estimated Working Capital” shall have the meaning set forth in
Section 2.1(a)(i).
“Execution Date” shall have the meaning set forth in the preamble.
“Existing Haynesville Expansion Contracts” shall have the meaning set forth in
Section 3.21(f).
“Expropriation Rights” means the right of expropriation with authority to
expropriate private property in the State of Louisiana granted to a Person
pursuant to LSA-R.S. 30:554 as a result of such Person’s receipt of a
certificate of transportation from the appropriate Governmental Authority.
“Fairness Opinion” means the written opinion as to the fairness to the MLP and
its applicable Subsidiaries (as that term is defined in the Indenture) required
by the Indenture in connection with the consummation of the Transactions.
“FERC” means the Federal Energy Regulatory Commission.
“Firm Transportation Contracts” means firm transportation Contracts attached
hereto as Exhibit J.
“GAAP” means generally accepted accounting principles in the United States.
“GE Covered Persons” shall have the meaning set forth in Section 5.2.
“GE Investor” shall have the meaning set forth in the preamble.
“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.
“GP Units” shall have the meaning set forth in the recitals.
“Haynesville Expansion Budget” shall have the meaning ascribed to such term in
the Company Partnership Agreement.
“Haynesville Expansion Contracts” shall have the meaning set forth in
Section 3.21(f).
“Haynesville Expansion Project” means the planned midstream infrastructure
development in the Haynesville Shale region of Louisiana by RIGS more
particularly described on Exhibit K hereto.
“Hazardous Substances” means and includes each substance, waste or material
regulated, defined, designated or classified as a hazardous waste, hazardous
substance, hazardous material, pollutant, contaminant or toxic substance under
any Environmental Law and any petroleum or petroleum products that have been
Released into the environment, radioactive materials, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls and naturally occurring
radioactive material.

A-5



--------------------------------------------------------------------------------



 



“HEP Losses” means any Losses that relate to capital expenditures incurred in
connection with the Haynesville Expansion Project.
“HSR Act” means the Hart-Scott-Rodino Anti-Trust Improvements Act of 1976.
“Income Taxes” means all Taxes calculated with respect to income, receipts,
payroll, use, sales, profits or similar measure.
“Indemnified Party” shall have the meaning set forth in Section 5.7(a).
“Indemnified Subject Litigation” means each of the matters described in
Item No. 1, Item No. 4 and Item No. 5 of Schedule 3.10, and, in each case, the
facts and allegations related thereto.
“Indemnifying Party” shall have the meaning set forth in Section 5.7(a).
“Indenture” means that certain Indenture, dated as of December 12, 2006, by and
among the MLP, and Regency Energy Finance Corp., the Guarantors (as defined in
the Indenture) and Wells Fargo Bank, National Association, as trustee.
“Initial Operating Budget” means the operating budget attached as Exhibit E to
the Company Partnership Agreement.
“Intellectual Property” means intellectual property rights, statutory or common
Law, worldwide, including (a) trademarks, service marks, trade dress, slogans,
logos and all goodwill associated therewith, and any applications or
registrations for any of the foregoing; (b) copyrights and any applications or
registrations for any of the foregoing; and (c) patents, all confidential
know-how, trade secrets and similar proprietary rights in confidential
inventions, discoveries, improvements, processes, techniques, devices, methods,
patterns, formulae, specifications, and lists of suppliers, vendors, customers,
and distributors.
“Investor Closing Certificate” shall have the meaning set forth in
Section 5.1(a)(ii).
“Investor Covered Persons” shall have the meaning set forth in Section 5.2.
“Investors” shall have the meaning set forth in the preamble.
“Knowledge” means the actual knowledge, without investigation or further
inquiry, of the Persons listed on Schedule 1.1.
“Law” means any law, statute, code, ordinance, order, rule, rules of common law,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement of any Governmental
Authority.
“Leased Real Property” shall have the meaning set forth in “Assets” above.
“Letter of Intent” means that certain Letter dated as of February 4, 2009 from
Alinda Acquisitions II LLC to GE Energy Financial Services and the MLP.
“Lien” means all liens, charges or encumbrances.

A-6



--------------------------------------------------------------------------------



 



“Losses” means any and all judgments, losses, liabilities, damages, costs or
expenses (including reasonable legal fees and expenses), and, in the case of the
matter described in Item No. 4 of Schedule 3.10, any diminution in value of the
Assets from their value on the Closing Date as a result of such matter and the
negative effect to RIGS resulting from any loss related to or settlement of such
matter (without duplication), based on the assumption that the contract involved
in such matter is not a firm transportation contract.
“Management Committee” shall have the meaning ascribed to such term in the
Company Partnership Agreement.
“Material Adverse Effect” means any effect, event, development or change, which
individually or in the aggregate with all other such effects, events,
developments or changes, that (i) is materially adverse to the business, assets,
results of operations or financial condition of RIGS and the Company, taken as a
whole, or (ii) materially impedes the ability of any Regency Entity to enter
into the Transaction Documents or to perform their obligations thereunder, but
in the case of clause (i) above, excluding any such effect, event, development
or change resulting from or related to (a) changes in general economic,
political or business conditions; (b) conditions affecting the oil and gas
industry or oil and gas services industry (including the gas transportation and
gas storage industry) generally; (c) any change in law or in financial
accounting rules; (d) conditions or effects that have resulted from the
announcement of the existence of this Agreement or the pendency of this
Transaction; or (e) changes or developments in commodity prices.
“Material Contracts” shall have the meaning set forth in Section 3.9(a).
“MLP” means Regency Energy Partners LP, a Delaware limited partnership.
“MMBtu” means one million (1,000,000) British thermal units.
“Organizational Documents” means the articles of incorporation, certificate of
incorporation, certificate of formation, certificate of limited partnership,
bylaws, operating agreement, partnership agreement, stockholders’ agreement and
all other similar documents, instruments or certificates executed, adopted or
filed in connection with the creation, formation or organization of a Person,
including any amendments thereto.
“Non-HEP Losses” means any Losses paid by Regency HIG pursuant to Article 5.9
that are not HEP Losses.
“Non-Income Taxes” means all Taxes other than Income Taxes.
“Owned Real Property” shall have the meaning set forth in “Assets” above.
“Partners” shall have the meaning set forth in the recitals.
“Party” and/or “Parties” shall have the meaning set forth in the preamble.
“Permits” shall have the meaning set forth in Section 3.11.

A-7



--------------------------------------------------------------------------------



 



“Permitted Liens” means (a) statutory liens for current Taxes applicable to the
Assets or assessments not yet delinquent; (b) mechanics’, carriers’, workers’,
repairers’, landlords’, and other similar liens arising or incurred in the
ordinary course of business of RIGS or incurred in connection with the
Haynesville Expansion Project relating to obligations as to which there is no
default on the part of RIGS or that are not yet due or delinquent or that are
being contested in good faith, which amounts have been appropriately recorded in
accordance with GAAP or bonded; (c) applicable zoning, building and land use or
similar Laws to the extent that there are no material violations thereof that
have not been disclosed in the Disclosure Schedules; (d) the terms and
conditions of all Business Contracts, Easements, Real Property Leases, and
Personal Property Leases; (e) the terms and conditions of all other documents
and instruments entered into in the ordinary course of business or in connection
with the Haynesville Expansion Project listed on any Schedule, pursuant to which
any interest in the Assets was created; (f) all oil, gas or other mineral
reservations, servitudes, or interests of record or disclosed on any title
insurance policies or surveys related to the Real Property that have been made
available to the Investors; (g) liens that are to be released as of Closing; and
(h) any and all other liens, encumbrances, security interests, charges,
restrictions on transfer and other minor imperfection in title which,
individually or together with all other liens, encumbrances, security interests,
charges, restrictions on transfer or other minor imperfections in title, do not
materially detract from the value of the Assets or materially interfere with the
present use of the Assets or the conduct of the Business.
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Authority.
“Personal Property Leases” shall have the meaning set forth in “Assets” above.
“Policies” has the meaning provided such term in Section 3.15.
“Pre-Closing Expenditures” the amount of all reasonable expenditures actually
paid by Regency HIG and its Affiliates (together with all reasonable
expenditures incurred by Regency HIG and its Affiliates (other than RIGS and the
Company) that have not been paid) through the Closing Date in connection with
the Haynesville Expansion Project; provided that if any amounts otherwise
included in “Pre-Closing Expenditures” were used to purchase assets that were
subsequently disposed of or returned by Regency HIG or its Affiliates (other
than RIGS and the Company), the net amount realized by such Person upon such
disposal or return shall reduce “Pre-Closing Expenditures” on a dollar for
dollar basis.
“Pre-Closing Tax Period” shall have the meaning set forth in Section 6.3(b).
“Proceeding” means any legal action, litigation, arbitration, hearing, written
claim, legal proceeding, prosecution, investigation (for which investigation a
Governmental Authority has provided notice to the applicable Party), or suit
(whether civil, criminal or administrative) commenced, brought, conducted, or
heard by or before, or otherwise involving, any Governmental Authority or any
arbitrator.

A-8



--------------------------------------------------------------------------------



 



“Pro Forma Balance Sheet” shall have the meaning set forth in Section 3.7(a).
“Pro Forma Balance Sheet Date” shall have the meaning set forth in
Section 3.7(a).
“Real Property” shall have the meaning set forth in “Assets” above.
“Real Property Leases” shall have the meaning set forth in “Assets” above.
“Regency Closing Payment” means an amount equal to the sum of (i) the Estimated
Pre-Closing Expenditures and (iii) the Estimated Working Capital.
“Regency Conditions Notice Date” the date that Regency HIG notifies the Alinda
Investors that it is reasonably certain that all conditions to Closing set forth
in Article 7 that are not within the control of the Alinda Investors will be
satisfied without undue delay.
“Regency Entities” means the MLP, RGS, Regency HIG and the Company,
collectively.
“Regency Fundamental Representations” shall have the meaning set forth in
Section 5.1(a)(ii).
“Regency HIG” shall have the meaning set forth in the preamble.
“Regency HIG Basket Amount” means $6,000,000 and (a) with respect to
indemnification by Regency HIG that is paid to the GE Covered Persons rather
than to the Company pursuant to Section 5.9, 12% of such amount and (b) with
respect to indemnification by Regency HIG that is paid to the Alinda Covered
Persons rather than to the Company pursuant to Section 5.9, 50% of such amount.
“Regency HIG Cap” means $100,000,000 and (a) with respect to indemnification by
Regency HIG that is paid to the GE Covered Persons rather than to the Company
pursuant to Section 5.9, $12,000,000 and (b) with respect to indemnification by
Regency HIG that is paid to the Alinda Covered Persons rather than to the
Company pursuant to Section 5.9, $50,000000.
“Regency HIG Closing Certificate” shall have the meaning set forth in
Section 5.1(a).
“Regency HIG Covered Persons” shall have the meaning set forth in Section 5.3.
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.
“Remaining Dispute” shall have the meaning set forth in Section 2.1(a)(iv).
“RGS” shall have the meaning set forth in the recitals.
“RGS Guarantee” shall have the meaning set forth in the recitals.
“RIGS” shall have the meaning set forth in the recitals.
“RIGS Assignment and Assumption Agreement” shall have the meaning set forth in
the recitals.

A-9



--------------------------------------------------------------------------------



 



“RIGS Interests” shall have the meaning set forth in the recitals.
“Selector” shall have the meaning set forth in Section 2.1(a)(iv).
“Services Agreement” shall have the meaning set forth in the recitals.
“Sharing Ratio” shall have the meaning ascribed to such term in the Company
Partnership Agreement.
“Shielded HEP Losses” means any HEP Losses applied against the Regency HIG
Basket Amount.
“Straddle Period” shall have the meaning set forth in Section 6.3(b).
“Subsidiary” of any Person (the “Subject Person”) means any Person, whether
incorporated or unincorporated, of which (a) at least 50% of the securities or
ownership interests having by their terms ordinary voting power to elect a
majority of the board of directors or other Persons performing similar
functions, (b) a general partner interest or (c) a managing member interest, is
directly or indirectly owned or Controlled by the Subject Person or by one or
more of its respective Subsidiaries.
“Survival Period” shall have the meaning set forth in Section 5.1(c).
“Tangible Personal Property” shall have the meaning set forth in “Assets” above.
“Tax” or “Taxes” means (a) any taxes, assessments, fees, unclaimed property and
escheat obligations and other governmental charges imposed by any Governmental
Authority, including, but not limited to, income, profits, gross receipts, net
proceeds, alternative or add-on minimum, ad valorem, value added, turnover,
sales, use, property, personal property (tangible and intangible),
environmental, stamp, leasing, lease, user, excise, duty, franchise, capital
stock, transfer, registration, license, withholding, social security (or
similar), unemployment, disability, payroll, employment, social contributions,
fuel, excess profits, occupational, premium, windfall profit, severance,
estimated, or other charge of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not; (b) any liability for the
payment of any amounts of the type described in clause (a) of any other person
arising by Law including any transferee or successor liability; and (c) any
liability for the payment of any amounts of the type described in clause (a) or
(b) as a result of any contract or similar agreement including the operation of
all or any express or implied obligation to indemnify any other Person.
“Tax Benefit” means the reduction in the amount of Taxes that otherwise would
have been paid by any Indemnified Party as a result of incurring any Losses. To
determine such reduction in Taxes, all deductions, losses and credits available
to the Indemnified Party to reduce its Taxes shall be deemed to be utilized in
full before any Losses are applied to reduce such Taxes.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

A-10



--------------------------------------------------------------------------------



 



“Targeted Working Capital” means $5 million.
“Third Party Claim” shall have the meaning set forth in Section 5.7(a).
“Third Party Obligation Representations” means the representations and
warranties of Regency HIG contained in Section 3.6 and Section 3.9(a)(ix) with
respect to the absence or existence of any guarantee of RIGS of, or Liens on its
Assets securing, indebtedness or obligations of any Affiliate of the MLP (other
than RIGS or the Company), including Borrowed Money Debt under the Credit
Agreement and the certification in the Regency HIG Closing Certificate with
respect to the condition in Section 7.1(c).
“Total Adjustment Items” means an amount equal to the sum of (i) the Pre-Closing
Expenditures and (ii) Working Capital.
“Transaction Documents” shall have the meaning set forth in Section 2.4.
“Transactions” shall have the meaning set forth in Section 2.4.
“Working Capital” means, with respect to RIGS, an amount, which can be positive
or negative, equal to (a) Current Assets less (b) Current Liabilities less
(c) Targeted Working Capital, in each case determined as of the Closing Date.

A-11



--------------------------------------------------------------------------------



 



EXHIBIT B-1
ALINDA I PARENT GUARANTY
     GUARANTY (this “Guaranty”), dated as of February 26, 2009, of Alinda
Infrastructure Fund II, L.P. (the “Guarantor”) in favor of Regency Haynesville
Intrastate Gas LLC (the “Beneficiary”).
     WHEREAS, Alinda Gas Pipeline I, L.P. (“Alinda Investor 1”) has entered into
the Contribution Agreement dated as of February 26, 2009 (the “Contribution
Agreement”) by and among the Beneficiary, General Electric Capital Corporation,
Alinda Investor 1 and Alinda Gas Pipeline II, L.P. (“Alinda Investor 2”);
     WHEREAS, it is a condition precedent under the Contribution Agreement that
Guarantor, as an affiliate of Alinda Investor 1, provide a guaranty to the
Beneficiary on the terms and conditions hereinafter provided; and
     WHEREAS, Guarantor is willing to enter into this Guaranty to induce the
Beneficiary to enter into the Contribution Agreement, execute the transactions
referred to therein and cause the issuance to Alinda Investor 1 the GP Units (as
defined in the Contribution Agreement) to be issued to Alinda Investor 1 under
the terms of the Contribution Agreement.
     NOW, THEREFORE, Guarantor hereby agrees as follows:
     Section 1. Guaranty. Subject to the provisions hereof, Guarantor hereby
irrevocably and unconditionally guarantees the due and punctual payment and
performance of the obligations of Alinda Investor 1 under and in accordance with
the Contribution Agreement (such payment and performance obligations,
collectively, the “Guaranteed Obligations”). To the extent that Alinda Investor
1 fails to pay or perform any Guaranteed Obligation when due, Guarantor shall
promptly pay to the Beneficiary the amount due with respect to such Guaranteed
Obligation in cash or otherwise perform such Guaranteed Obligation, without
demand or notice whatsoever. This Guaranty shall constitute a guarantee of
payment and not of collection. The liability of Guarantor under the Guaranty
shall be subject to the following:

  a)   Subject to Section 1(c), this Guaranty shall terminate and be of no
further force and effect upon the earlier to occur of (i) the indefeasible
payment in cash and performance in full of the Guaranteed Obligations and
(ii) the Closing (as defined in the Contribution Agreement);     b)   Guarantor
shall be subrogated to all rights of the Beneficiary in respect of any amounts
paid by Guarantor pursuant to the provisions of this Guaranty; provided,
however, that Guarantor shall not be entitled to enforce, or to receive any
payments arising out of or based upon, such right of subrogation until after the
indefeasible payment in cash and performance in full of the Guaranteed
Obligations;     c)   This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Guaranteed
Obligation is rescinded or must otherwise be returned by the Company (as defined
in the Contribution Agreement) or the Beneficiary, whether as a result of the
insolvency, bankruptcy or reorganization of Guarantor or Alinda Investor 1 or
otherwise, all as though such payment had not been made.

     Section 2. Obligations Unconditional. Guarantor hereby agrees that its
obligations hereunder shall be unconditional, irrespective of the validity or
enforceability of the Contribution Agreement against

-B-1-1-



--------------------------------------------------------------------------------



 



Alinda Investor 1, any change therein or amendment thereto, the absence of any
action to enforce the same, the recovery of any judgment against Alinda Investor
1 or any action to enforce the same, or any other circumstances which may
otherwise constitute a legal or equitable discharge or defense of a guarantor.
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of Guarantor hereunder which shall remain absolute, irrevocable and
unconditional under any and all circumstances as described above:

  a)   at any time or from time to time, without notice to Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;     b)  
any of the acts mentioned in any of the provisions of the Contribution Agreement
or any other agreement or instrument referred to therein shall be done or
omitted;     c)   the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Contribution Agreement or any other agreement or
instrument referred to therein shall be amended or waived in any respect or any
other guarantee of any of the Guaranteed Obligations or any security therefor,
if any, shall be released or exchanged in whole or in part or otherwise dealt
with; or     d)   the release of any other guarantor providing a guaranty
pursuant to the Contribution Agreement.

     The Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Beneficiary or the Company exhaust any right, power or remedy or proceed against
Alinda Investor 1 under the Contribution Agreement or any other agreement or
instrument referred to therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Guarantor
waives any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by the Beneficiary or the Company upon this Guaranty or
acceptance of this Guaranty, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guaranty, and all dealings between Alinda Investor 1, the
Beneficiary and the Company shall likewise be conclusively presumed to have been
had or consummated in reliance upon this Guaranty. This Guaranty shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by the Beneficiary or the
Company, and the obligations and liabilities of the Guarantor hereunder shall
not be conditioned or contingent upon the pursuit by the Beneficiary or the
Company or any other person at any time of any right or remedy against Alinda
Investor 1 or against any other person which may be or become liable in respect
of all or any part of the Guaranteed Obligations or against any collateral
security or guarantee therefor or right of offset with respect thereto. This
Guaranty shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon the Guarantor, and the successors and
assigns thereof, and shall inure to the benefit of the Beneficiary, and their
respective successors and assigns.
     Section 3. Representations and Warranties. Guarantor represents and
warrants that:

  a)   it is a duly organized, validly existing and in good standing under the
laws of the State of Delaware and has the corporate power and authority to
execute, deliver and perform its obligations under this Guaranty and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Guaranty;



B-1-2



--------------------------------------------------------------------------------



 



  b)   no authorization, approval, consent or order of, or registration or
filing with, any court or other governmental body having jurisdiction over
Guarantor is required on the part of the Guarantor for the execution, delivery
and performance of this Guaranty;     c)   this Guaranty, when executed and
delivered, will constitute a valid and legally binding agreement of Guarantor,
except as the enforceability of this Guaranty may be limited by the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally and by principles of equity;     d)  
neither the execution, delivery and performance by the Guarantor of this
Guaranty, nor compliance by it of the terms and provisions hereof, will violate
any requirement of law applicable to, or contractual obligation of, the
Guarantor, or will result in, or require, the creation or imposition of any lien
on any of the properties or revenues of the Guarantor pursuant to any
requirement of law or contractual obligation; and     e)   except for those that
have been duly obtained and are in full force and effect, no governmental
approvals or other consents or approvals or notices of or to any person are
required in connection with the execution, delivery, performance (by the
Guarantor), validity or enforceability of this Guaranty.

     Section 4. Notices. All notices to Guarantor under this Guaranty and copies
of all notices to Alinda Investor 1 under the Contribution Agreement shall,
until Guarantor furnishes written notice to the contrary, be in writing and
mailed, faxed or delivered to Guarantor at c/o Alinda Capital Partners LLC, 150
E. 58th Street, 39th Floor, New York, NY 10155 and directed to the attention of
the Finance and Administration Partner (facsimile no. (212) 656-1574), with a
copy to the attention of the General Counsel (facsimile no. (212) 214-0678).
     Section 5. Governing Law. This Guaranty shall be construed and enforced in
accordance with, and governed by, the laws of the State of New York.
     Section 6. Interpretation. The headings of the sections and other
subdivisions of this Guaranty are inserted for convenience only and shall not be
deemed to constitute a part hereof.
     Section 7. Attorney’s Cost. Guarantor agrees to pay all reasonable
attorney’s fees and disbursements and all other actual costs and expenses which
may be incurred by the Beneficiary in successfully enforcing this Guaranty.
     Section 8. No Set-off. By acceptance of this Guaranty, the Beneficiary
shall be deemed to have waived any right to set-off, combine, consolidate or
otherwise appropriate and apply (i) any assets of Guarantor at any time held by
the Beneficiary or (ii) any indebtedness or other liabilities at any time owing
by the Beneficiary to Guarantor, as the case may be, against, or on account of,
any obligations or liabilities owed by Guarantor to the Beneficiary under this
Guaranty.
[Signature Pages Follow]

B-1-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Guaranty as of
the date first set forth above.

                  ALINDA INFRASTRUCTURE FUND II, L.P.    
 
           
 
  By:   ALINDA GP II, L.P.,    
 
      Its general partner    
 
           
 
  By:   ALINDA GP OF GP II LLC    
 
           
 
  By:   /s/ Christopher W. Beale    
 
     
 
Name: Christopher W. Beale    
 
      Title: Managing Member    

Signature Page to Alinda I Parent Guaranty

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT:
The undersigned hereby acknowledges and agrees
to the provisions of the foregoing Guaranty.
REGENCY HAYNESVILLE INTRASTATE GAS LLC

              By:   Regency Gas Services LP, its sole member    
 
  By:   Regency OLP GP LLC, its general partner    
 
           
 
  By:   /s/ Stephen L. Arata    
 
     
 
Name: Stephen L. Arata    
 
      Title: Vice President    

Signature Page to Alinda I Parent Guaranty

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
ALINDA II PARENT GUARANTY
     GUARANTY (this “Guaranty”), dated as of February 26, 2009, of Alinda
Infrastructure Parallel Fund II, L.P. (the “Guarantor”) in favor of Regency
Haynesville Intrastate Gas LLC (the “Beneficiary”).
     WHEREAS, Alinda Gas Pipeline II, L.P. (“Alinda Investor 2”) has entered
into the Contribution Agreement dated as of February 26, 2009 (the “Contribution
Agreement”) by and among the Beneficiary, General Electric Capital Corporation,
Alinda Gas Pipeline I, L.P. (“Alinda Investor 1”) and Alinda Investor 2;
     WHEREAS, it is a condition precedent under the Contribution Agreement that
Guarantor, as an affiliate of Alinda Investor 2, provide a guaranty to the
Beneficiary on the terms and conditions hereinafter provided; and
     WHEREAS, Guarantor is willing to enter into this Guaranty to induce the
Beneficiary to enter into the Contribution Agreement, execute the transactions
referred to therein and cause the issuance to Alinda Investor 2 the GP Units (as
defined in the Contribution Agreement) to be issued to Alinda Investor 2 under
the terms of the Contribution Agreement.
     NOW, THEREFORE, Guarantor hereby agrees as follows:
     Section 1. Guaranty. Subject to the provisions hereof, Guarantor hereby
irrevocably and unconditionally guarantees the due and punctual payment and
performance of the obligations of Alinda Investor 2 under and in accordance with
the Contribution Agreement (such payment and performance obligations,
collectively, the “Guaranteed Obligations”). To the extent that Alinda Investor
2 fails to pay or perform any Guaranteed Obligation when due, Guarantor shall
promptly pay to the Beneficiary the amount due with respect to such Guaranteed
Obligation in cash or otherwise perform such Guaranteed Obligation, without
demand or notice whatsoever. This Guaranty shall constitute a guarantee of
payment and not of collection. The liability of Guarantor under the Guaranty
shall be subject to the following:

  a)   Subject to Section 1(c), this Guaranty shall terminate and be of no
further force and effect upon the earlier to occur of (i) the indefeasible
payment in cash and performance in full of the Guaranteed Obligations and
(ii) the Closing (as defined in the Contribution Agreement);     b)   Guarantor
shall be subrogated to all rights of the Beneficiary in respect of any amounts
paid by Guarantor pursuant to the provisions of this Guaranty; provided,
however, that Guarantor shall not be entitled to enforce, or to receive any
payments arising out of or based upon, such right of subrogation until after the
indefeasible payment in cash and performance in full of the Guaranteed
Obligations;     c)   This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Guaranteed
Obligation is rescinded or must otherwise be returned by the Company (as defined
in the Contribution Agreement) or the Beneficiary, whether as a result of the
insolvency, bankruptcy or reorganization of Guarantor or Alinda Investor 2 or
otherwise, all as though such payment had not been made.

-B-2-1-



--------------------------------------------------------------------------------



 



     Section 2. Obligations Unconditional. Guarantor hereby agrees that its
obligations hereunder shall be unconditional, irrespective of the validity or
enforceability of the Contribution Agreement against Alinda Investor 2, any
change therein or amendment thereto, the absence of any action to enforce the
same, the recovery of any judgment against Alinda Investor 2 or any action to
enforce the same, or any other circumstances which may otherwise constitute a
legal or equitable discharge or defense of a guarantor. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of Guarantor hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

  a)   at any time or from time to time, without notice to Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;     b)  
any of the acts mentioned in any of the provisions of the Contribution Agreement
or any other agreement or instrument referred to therein shall be done or
omitted;     c)   the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Contribution Agreement or any other agreement or
instrument referred to therein shall be amended or waived in any respect or any
other guarantee of any of the Guaranteed Obligations or any security therefor,
if any, shall be released or exchanged in whole or in part or otherwise dealt
with; or     d)   the release of any other guarantor providing a guaranty
pursuant to the Contribution Agreement.

     The Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Beneficiary or the Company exhaust any right, power or remedy or proceed against
Alinda Investor 2 under the Contribution Agreement or any other agreement or
instrument referred to therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Guarantor
waives any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by the Beneficiary or the Company upon this Guaranty or
acceptance of this Guaranty, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guaranty, and all dealings between Alinda Investor 2, the
Beneficiary and the Company shall likewise be conclusively presumed to have been
had or consummated in reliance upon this Guaranty. This Guaranty shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by the Beneficiary or the
Company, and the obligations and liabilities of the Guarantor hereunder shall
not be conditioned or contingent upon the pursuit by the Beneficiary or the
Company or any other person at any time of any right or remedy against Alinda
Investor 2 or against any other person which may be or become liable in respect
of all or any part of the Guaranteed Obligations or against any collateral
security or guarantee therefor or right of offset with respect thereto. This
Guaranty shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon the Guarantor, and the successors and
assigns thereof, and shall inure to the benefit of the Beneficiary, and their
respective successors and assigns.
     Section 3. Representations and Warranties. Guarantor represents and
warrants that:

  a)   it is a duly organized, validly existing and in good standing under the
laws of the Cayman Islands and has the corporate power and authority to execute,
deliver and perform its obligations under this Guaranty and has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Guaranty;

B-2-2



--------------------------------------------------------------------------------



 



  b)   no authorization, approval, consent or order of, or registration or
filing with, any court or other governmental body having jurisdiction over
Guarantor is required on the part of the Guarantor for the execution, delivery
and performance of this Guaranty;     c)   this Guaranty, when executed and
delivered, will constitute a valid and legally binding agreement of Guarantor,
except as the enforceability of this Guaranty may be limited by the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally and by principles of equity;     d)  
neither the execution, delivery and performance by the Guarantor of this
Guaranty, nor compliance by it of the terms and provisions hereof, will violate
any requirement of law applicable to, or contractual obligation of, the
Guarantor, or will result in, or require, the creation or imposition of any lien
on any of the properties or revenues of the Guarantor pursuant to any
requirement of law or contractual obligation; and     e)   except for those that
have been duly obtained and are in full force and effect, no governmental
approvals or other consents or approvals or notices of or to any person are
required in connection with the execution, delivery, performance (by the
Guarantor), validity or enforceability of this Guaranty.

     Section 4. Notices. All notices to Guarantor under this Guaranty and copies
of all notices to Alinda Investor 2 under the Contribution Agreement shall,
until Guarantor furnishes written notice to the contrary, be in writing and
mailed, faxed or delivered to Guarantor at c/o Alinda Capital Partners LLC, 150
E. 58th Street, 39th Floor, New York, NY 10155 and directed to the attention of
the Finance and Administration Partner (facsimile no. (212) 656-1574), with a
copy to the attention of the General Counsel (facsimile no. (212) 214-0678).
     Section 5. Governing Law. This Guaranty shall be construed and enforced in
accordance with, and governed by, the laws of the State of New York.
     Section 6. Interpretation. The headings of the sections and other
subdivisions of this Guaranty are inserted for convenience only and shall not be
deemed to constitute a part hereof.
     Section 7. Attorney’s Cost. Guarantor agrees to pay all reasonable
attorney’s fees and disbursements and all other actual costs and expenses which
may be incurred by the Beneficiary in successfully enforcing this Guaranty.
     Section 8. No Set-off. By acceptance of this Guaranty, the Beneficiary
shall be deemed to have waived any right to set-off, combine, consolidate or
otherwise appropriate and apply (i) any assets of Guarantor at any time held by
the Beneficiary or (ii) any indebtedness or other liabilities at any time owing
by the Beneficiary to Guarantor, as the case may be, against, or on account of,
any obligations or liabilities owed by Guarantor to the Beneficiary under this
Guaranty.
[Signature Pages Follow]

B-2-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Guaranty as of
the date first set forth above.

              ALINDA INFRASTRUCTURE PARALLEL FUND     II, L.P.
 
       
 
  By:   ALINDA PARALLEL FUND GP II, L.P.,
 
      Its general partner
 
       
 
  By:   ALINDA PARALLEL FUND GP II, LTD.
 
       
 
  By:   /s/ Christopher W. Beale
 
     
 
Name: Christopher W. Beale
 
      Title: Director

Signature Page to Alinda II Parent Guaranty

 



--------------------------------------------------------------------------------



 



              ACKNOWLEDGMENT AND AGREEMENT:    
 
            The undersigned hereby acknowledges and agrees     to the provisions
of the foregoing Guranty.    
 
            REGENCY HAYNESVILLE INTRASTATES GAS LLC     By:   Regency Gas
Services LP, its sole member    
 
  By:   Regency OLP GP LLC, its general partner      
 
  By:   /s/ Stephen L. Arata
 
Name:Stephen L. Arata    
 
      Title: Vice President    

Signature Page to Alinda II Parent Guaranty

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3
RGS GUARANTY

 



--------------------------------------------------------------------------------



 



Execution Version
RGS GUARANTY
     GUARANTY (this “Guaranty”). dated as of February 26, 2009, of Regency Gas
Services LP (the “Guarantor”) in favor of Alinda Gas Pipeline I, L.P. (“Alinda
Investor 1”), Alinda Gas Pipeline II, L.P. (“Alinda Investor 2.” Alinda Investor
I and Alinda Investor 2 collectively, the “Beneficiaries”).
     WHEREAS, Regency Haynesville Intrastate Gas LLC (“Regency HIG”) has entered
into the Contribution Agreement dated as of February 26, 2009 (the “Contribution
Agreement”) by and among Regency HIG, General Electric Capital Corporation,
Alinda Investor 1 and Alinda Investor 2;
     WHEREAS, it is a condition precedent under the Contribution Agreement that
Guarantor, as the sole member of Regency HIG, provide a guaranty to the
Beneficiaries on the terms and conditions hereinafter provided; and
     WHEREAS, Guarantor is willing to enter into this Guaranty to induce the
Beneficiaries to enter into the Contribution Agreement, execute the transactions
referred to therein and cause the issuance to Regency HIG the GP Units (as
defined in the Contribution Agreement) to be issued to Regency HIG under the
terms of the Contribution Agreement.
     NOW, THEREFORE, Guarantor hereby agrees as follows:
     Section 1. Guaranty. Subject to the provisions hereof, Guarantor hereby
irrevocably and unconditionally guarantees the due and punctual payment and
performance of the obligations of Regency HIG under and in accordance with the
Contribution Agreement (such payment and performance obligations, collectively,
the “Guaranteed Obligations”) . To the extent that Regency HIG fails to pay or
perform any Guaranteed Obligation when due, Guarantor shall promptly pay to the
Beneficiaries the amount due with respect to such Guaranteed Obligation in cash
or otherwise perform such Guaranteed Obligation, without demand or notice
whatsoever. This Guaranty shall constitute a guarantee of payment and not of
collection. The liability of Guarantor under the Guaranty shall be subject to
the following:

  a)   Subject to Section 1(c), this Guaranty shall terminate and be of no
further force and effect upon the earlier to occur of (i) the indefeasible
payment in cash and performance in full of the Guaranteed Obligations and
(ii) the Closing (as defined in the Contribution Agreement);     b)   Guarantor
shall be subrogated to all rights of the Beneficiaries in respect of any amounts
paid by Guarantor pursuant to the provisions of this Guaranty; provided,
however, that Guarantor shall not be entitled to enforce, or to receive any
payments arising out of or based upon, such right of subrogation until after the
indefeasible payment in cash and performance in full of the Guaranteed
Obligations;     c)   This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Guaranteed
Obligation is rescinded or must otherwise be returned by the Company (as defined
in the Contribution Agreement) or the Beneficiaries, whether as a result of the
insolvency, bankruptcy or reorganization of Guarantor or Regency HIG or
otherwise, all as though such payment had not been made.

     Section 2. Obligations Unconditional. Guarantor hereby agrees that its
obligations hereunder shall be unconditional, irrespective of the validity or
enforceability of the Contribution Agreement against Regency HIG, any change
therein or amendment thereto, the absence of any action to enforce the same, the
recovery of any judgment against Regency HIG or any action to enforce the same,
or any other

 



--------------------------------------------------------------------------------



 



circumstances which may otherwise constitute a legal or equitable discharge or
defense of a guarantor. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of Guarantor hereunder which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

  a)   at any time or from time to time, without notice to Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;     b)  
any of the acts mentioned in any of the provisions of the Contribution Agreement
or any other agreement or instrument referred to therein shall be done or
omitted;     c)   the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Contribution Agreement or any other agreement or
instrument referred to therein shall be amended or waived in any respect or any
other guarantee of any of the Guaranteed Obligations or any security therefor,
if any, shall be released or exchanged in whole or in part or otherwise dealt
with; or     d)   the release of any other guarantor providing a guaranty
pursuant to the Contribution Agreement.

     The Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Beneficiaries or the Company exhaust any right, power or remedy or proceed
against Regency HIG under the Contribution Agreement or any other agreement or
instrument referred to therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Guarantor
waives any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by the Beneficiaries or the Company upon this Guaranty or
acceptance of this Guaranty, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guaranty, and all dealings between Regency HIG, the
Beneficiaries and the Company shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guaranty. This Guaranty shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by the Beneficiaries or the
Company, and the obligations and liabilities of the Guarantor hereunder shall
not be conditioned or contingent upon the pursuit by the Beneficiaries or the
Company or any other person at any time of any right or remedy against Regency
HIG or against any other person which may be or become liable in respect of all
or any part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guaranty shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantor, and the successors and assigns thereof,
and shall inure to the benefit of the Beneficiaries, and their respective
successors and assigns.
     Section 3. Representations and Warranties. Guarantor represents and
warrants that:

  a)   it is a duly organized, validly existing and in good standing under the
laws of the State of Delaware and has the corporate power and authority to
execute, deliver and perform its obligations under this Guaranty and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Guaranty;

2



--------------------------------------------------------------------------------



 



  b)   no authorization, approval, consent or order of, or registration or
filing with, any court or other governmental body having jurisdiction over
Guarantor is required on the part of the Guarantor for the execution, delivery
and performance of this Guaranty;     c)   this Guaranty, when executed and
delivered, will constitute a valid and legally binding agreement of Guarantor,
except as the enforceability of this Guaranty may be limited by the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally and by principles of equity;     d)  
neither the execution, delivery and performance by the Guarantor of this
Guaranty, nor compliance by it of the terms and provisions hereof, will violate
any requirement of law applicable to, or contractual obligation of, the
Guarantor, or will result in, or require, the creation or imposition of any lien
on any of the properties or revenues of the Guarantor pursuant to any
requirement of law or contractual obligation; and     e)   except for those that
have been duly obtained and are in full force and effect, no governmental
approvals or other consents or approvals or notices of or to any person are
required in connection with the execution, delivery, performance (by the
Guarantor), validity or enforceability of this Guaranty.

     Section 4. Notices. All notices to Guarantor under this Guaranty and copies
of all notices to Regency HIG under the Contribution Agreement shall, until
Guarantor furnishes written notice to the contrary, be in writing and mailed,
faxed or delivered to Guarantor at c/o Regency GP LLC, 2001 Bryan Street,
Suite 3700, Dallas, TX 75201 and directed to the attention of the Finance Chief
Financial Officer (facsimile no. (214) 840-5515), with a copy to the attention
of the Chief Legal Officer (facsimile no. (214)840-5515).
     Section 5. Governing Law. This Guaranty shall be construed and enforced in
accordance with, and governed by, the laws of the State of New York.
     Section 6. Interpretation. The headings of the sections and other
subdivisions of this Guaranty are inserted for convenience only and shall not be
deemed to constitute a part hereof.
     Section 7. Attorney’s Cost. Guarantor agrees to pay all reasonable
attorney’s fees and disbursements and all other actual costs and expenses which
may be incurred by the Beneficiaries in successfully enforcing this Guaranty.
     Section 8. No Set-off. By acceptance of this Guaranty, each Beneficiary
shall be deemed to have waived any right to set-off, combine, consolidate or
otherwise appropriate and apply (i) any assets of Guarantor at any time held by
such Beneficiary or (ii) any indebtedness or other liabilities at any time owing
by such Beneficiary to Guarantor, as the case may be, against, or on account of,
any obligations or liabilities owed by Guarantor to the Beneficiaries under this
Guaranty.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Guaranty as of
the date first set forth above.

                      REGENCY GAS SERVICES LP    
 
                    BY:   Regency OLP GP LLC,             its general partner  
 
 
               
 
      By:   /s/ Stephen L. Arata    
 
         
 
Stephen L. Arata    
 
          Vice President    

Signature Page to RGS Guaranty

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT:
The undersigned hereby acknowledges and agrees
to the provisions of the foregoing Guaranty.
ALINDA GAS PIPELINE I, L.P.

              By:   Alinda Gas Pipeline I GP LLC, its general partner    
 
           
 
  By:   /s/ Christopher W. Beale    
 
  Name:  
 
Christopher W. Beale    
 
  Title:   President    
 
            ALINDA GAS PIPELINE II, L.P.    
 
            By:   Alinda Gas Pipeline II GP LLC, its general partner    
 
           
 
  By:   /s/ Christopher W. Beale    
 
  Name:
Title:  
 
Christopher W. Beale
President    

Signature Page to RGS Guaranty

 